Exhibit 10.1

 

EXECUTION VERSION

Purchase and Sale Agreement

by and among

Resolute Natural Resources Southwest, LLC

And

Firewheel Energy, LLC,

as Sellers,

and

Caprock Permian Processing LLC

And

Caprock Field Services LLC,

as Buyers

July 7, 2016

 

 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is made and entered into on
this 7th day of July, 2016, by and among Resolute Natural Resources Southwest,
LLC, a Delaware limited liability company (“Resolute”), and Firewheel Energy,
LLC, a Delaware limited liability company (“Firewheel”) (each of Resolute and
Firewheel a “Seller” and together, the “Sellers”), and Caprock Permian
Processing LLC, a Texas limited liability company (“Caprock Permian”), and
Caprock Field Services LLC, a Texas limited liability company (“Caprock Field
Services”) (each of Caprock Permian and Caprock Field Services, a “Buyer” and
together, the “Buyers”). Sellers and Buyers are sometimes herein referred to
individually as a “Party” and collectively as the “Parties.”  Caprock Midstream
LLC, a Texas limited liability company, has executed this Agreement solely for
the purpose of becoming bound by Section 10.12 hereof.

RECITALS

WHEREAS, Resolute owns a 51% interest and Firewheel owns a 49% interest in
certain gas gathering and produced water gathering and disposal facilities
located in the Mustang Area of Reeves County, Texas and as more particularly
defined herein as the Assets; and

WHEREAS, Buyers desire to purchase from Sellers, and Sellers desire to sell to
Buyers, 100% of the Sellers’ right, title and interest in the Assets on the
terms and conditions set forth in this Agreement (such purchase and sale and the
other transactions contemplated by this Agreement being referred to as the
“Transactions”).

AGREEMENTS

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties hereby agree as follows:

Article I

DEFINITIONS

1.01Definitions.  Each capitalized term used herein shall have the meaning given
such term as set forth below.

“2016 Mustang Adjustment” shall have the meaning given such term in Section
3.06.

“Affiliate” shall mean, with respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person.  As
used in this definition, the term “control” shall mean (a) with respect to any
Person having voting shares or the equivalent and elected directors, managers or
Persons performing similar functions, the ownership of or power to vote,
directly or indirectly, shares or the equivalent representing more than 50% of
the power to vote in the election of directors, managers or Persons performing
similar functions, and (b) ownership of more than 50% of the equity or
equivalent interest in any Person; provided, however, in no event shall any
Firewheel Excluded Entity be deemed to constitute an “Affiliate”

1

 

--------------------------------------------------------------------------------

 

of Firewheel and no Caprock Excluded Entity shall be deemed to constitute an
“Affiliate” of Buyers.

“Agreement” shall have the meaning given such term in the introductory paragraph
hereof.

“Allocation” shall have the meaning given such term in Section 3.04(a).

“Appaloosa Area” means the area identified as the Appaloosa Area on Schedule
1.01(a) of the Appaloosa Purchase Agreement.

“Appaloosa Purchase Agreement” means the Purchase and Sale Agreement dated the
date hereof, by and among Resolute Natural Resources Southwest, LLC, Caprock
Permian Processing LLC and Caprock Field Services LLC with respect to the
purchase and sale of certain gas gathering and produced water gathering and
disposal facilities located in the Appaloosa Area of Reeves County, Texas.

“Assets” has the meaning set forth in Section 2.02.

“Assumed Environmental Liabilities” means all Liabilities, other than the
Retained Environmental Liabilities, related to the operation of the Assets or
the condition of the Assets and arising or related to (i) any violation or
alleged violation of or non-compliance with applicable Environmental Legal
Requirements prior to, on, or after the Effective Time, including the costs of
correcting such violations or noncompliance and any fines or penalties arising
out of such violations or noncompliance; and (ii) the release, discharge or
disposal of Hazardous Materials prior to, on, or after the Effective Time, at,
on, in, under, from or migrating to or from the Assets, including claims for
property damage, loss, injury, damage to natural resources, bodily injury or
wrongful death, and any investigation, remediation or monitoring with respect to
said Hazardous Materials.

“Assumed Liabilities” shall have the meaning given such term in
Section 10.07(a).

“Bill of Sale” shall have the meaning given such term in Section 4.03(a).

“Business Day” shall mean any day except a Saturday, Sunday or any other day on
which commercial banks in Denver, Colorado, or Houston, Texas, are required or
authorized by a Legal Requirement to be closed.

“Buyer(s)” shall have the meaning given such term in the introductory paragraph
hereof.

“Buyer Indemnified Parties” shall have the meaning given such term in
Section 10.01(a).

“Buyers Representative” shall have the meaning given such term in Section 11.16.

“Cap” shall have the meaning given such term in Section 10.01(c)(i).

2

 

--------------------------------------------------------------------------------

 

“Caprock Excluded Entity” means Energy Spectrum Partners VII LP or any direct or
indirect Affiliate or affiliated investment funds or portfolio companies of
Energy Spectrum Partners VII LP or any affiliated investment funds or Persons
advised or managed by Energy Spectrum Partners VII LP or any direct or indirect
Affiliate (other than Caprock Midstream Holdings or any direct or indirect
subsidiary thereof).

“Caprock Field Services” shall have the meaning given such term in the
introductory paragraph hereof.

“Caprock Midstream Holdings” means Caprock Midstream Holdings LLC, a Texas
limited liability company.

“Caprock Parent” means Caprock Midstream LLC, a Texas limited liability company.

“Caprock Permian” shall have the meaning given such term in the introductory
paragraph hereof.

“Casualty Cost” shall mean, with respect to any Casualty Loss, the costs and
expenses paid, incurred or required to be paid or incurred to restore the
Mustang System with equipment of similar grade and utility and to replace any
Real Property with Real Property of similar nature and kind.

“Casualty Loss” shall have the meaning given such term in Section 10.10(a).

“Claim Notice” shall have the meaning given such term in Section 10.01(d).

“Claims” shall mean any and all claims, actions, suits, demands or other
proceedings, whether in the nature of judicial or prejudicial proceedings,
arbitration or mediation proceedings, made or brought against a Person for
recovery of Damages.

“Closing” shall have the meaning given such term in Section 4.01.

“Closing Date” shall have the meaning given such term in Section 4.01.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commercial Agreements” shall mean the Firewheel Gas Gathering Agreement, the
Resolute Gas Gathering Agreement and the Resolute Water Services Agreement.

“Confidentiality Agreement” shall have the meaning given such term in
Section 10.09.

“Consents” shall mean any consent to assign, approval or similar restriction
held by a Governmental Entity or other third Person, but excluding any consent
or approval from a Governmental Entity with respect to the purchase and sale of
the Assets that is customarily obtained after such purchase and sale.

“Construction Agreement” shall have the meaning given such term in Section
4.03(a)(xiii).

3

 

--------------------------------------------------------------------------------

 

“Contract” shall mean any agreement, contract, lease, consensual obligation,
promise, commitment, or undertaking.

“Conveyances” shall have the meaning given such term in Section 4.03(a)(ii).

“Creditors’ Rights” shall have the meaning given such term in Section 5.02.

“Damages” shall mean any and all damages, judgments, losses, costs, penalties,
fines, court costs, expenses (including reasonable attorneys’ fees) and
Liabilities of any kind or character.

“Deductible” shall have the meaning given such term in Section 10.01(c)(i).

“Deed” shall have the meaning given such term in Section 4.03(a)(ii).

“Deposits” shall have the meaning given such term in Section 3.02(a)(ii).

“Disclosure Schedule” shall mean the disclosure schedule delivered with and
attached hereto.

“Earn-out Agreement” shall mean the Earn-out Agreement, dated as of the date
hereof, by and among the Parties.

“Earn-out Payments” shall have the meaning given such term in Section 3.03.

“Easements” shall mean all easements, rights-of-way, surface use agreements, and
any other easements, rights-of-way, and property use agreements, upon which the
Mustang System is located or which are required for access to the Mustang
System.

“Effective Time” shall have the meaning given such term in Section 2.04.

“Encumbrances” shall mean any lien, mortgage, deed of trust, security interest,
pledge, hypothecation, charge, security interest, preferential purchase right,
right of first refusal or other encumbrance.

“Environmental Legal Requirements” shall mean any and all Legal Requirements
which relate to the environment, pollution, or the emission, discharge, release,
treatment, storage, disposal, management, remediation, or other form of response
to, Hazardous Materials, specifically including, without limitation, but by way
of example, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Resource Conservation and Recovery Act of 1976, as
amended, the Clean Air Act, as amended, the Federal Water Pollution Control Act,
as amended, The Oil Pollution Act of 1990, as amended, the Safe Drinking Water
Act, as amended, the Hazardous Materials Transportation Act, as amended, the
Toxic Substances Control Act, as amended, and other environmental conservation
or protection Legal Requirements.

4

 

--------------------------------------------------------------------------------

 

“Environmental Permits” shall mean all permits, licenses, certificates,
registrations, identification numbers, applications, consents, approvals,
variances, notice of intent, and other authorizations issued by a Governmental
Entity necessary to comply with Environmental Legal Requirements.

“Escrow Adjustment Amount” shall have the meaning set forth in Section 3.02(c).

“Escrow Agent” shall mean Comerica Bank, a Texas banking association.

“Escrow Agreement” shall mean the Escrow Agreement entered into by and among the
Escrow Agent, Sellers and Buyers on the date hereof.

“Excluded Asset” shall have the meaning given such term in Section 2.03.

“Existing Gas Dedication” shall mean any Contract with a third party for gas
purchase, sale, gathering, treating, processing, transportation or dedication in
the Territory.

“Existing Water Dedication” shall mean any Contract with a third party for or
dedication of water gathering, treating or processing in the Territory.

“Fee Property” means any real property owned in fee by such Seller, and any
Improvements thereon.

“Firewheel” shall have the meaning given such term in the introductory paragraph
hereof.

“Firewheel Closing Amount” shall have the meaning given such term in
Section 3.01(b).

“Firewheel Deposit” shall have the meaning given such term in
Section 3.02(a)(ii).

“Firewheel Excluded Entity” means EnCap Investments L.P. or any direct or
indirect Affiliate, portfolio companies of investment funds or Persons advised
or managed by the EnCap Investments L.P. (other than Firewheel or any direct or
indirect subsidiaries of Firewheel).

“Firewheel Gas Gathering Agreement” shall mean the Gas Gathering and Processing
Agreement to be entered into on the Closing Date between Firewheel and Caprock
Permian, in the form attached hereto as Exhibit A-1.

“Firewheel Indemnity Escrow Amount” shall have the meaning given such term in
Section 3.02(b).

“Firewheel Upstream Assets” means the oil and gas assets described on Schedule
1.01(c).

“Fraud” means, with respect to either Party, an actual and intentional fraud
with respect to the making of the representations and warranties pursuant to
Article V, VI or VII (as applicable), provided, that such actual and intentional
fraud shall only be deemed to exist with respect to a Seller if any of the
individuals included on the definition of “Knowledge” with

5

 

--------------------------------------------------------------------------------

 

respect to such Seller (a) had actual knowledge (as opposed to imputed or
constructive knowledge) that the representations and warranties made by such
Seller pursuant to Article V or VI were actually breached when made, or (b) with
respect to Resolute only, such individuals made such representations and
warranties recklessly without any knowledge of their truth, and in the case of
both clause (a) and (b), such individuals expressly intended that the Buyer rely
thereon to its detriment.

“Fundamental Representation(s)” shall have the meaning given such term in
Section 9.01.

“GAAP” means generally accepted accounting principles of the United States,
consistently applied.

“Gap” means any part of the Mustang System not located on or under a valid and
enforceable (a) Fee Property, (b) Leased Real Property or (c) real property the
subject of an Easement.

“Gas ROFO Assets” shall have the meaning given such term in Section 11.17.

“Governmental Entity” shall mean any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America, tribal,
state, county, municipality or local governmental body or political subdivision.

“Hazardous Materials” shall mean those substances, materials, or wastes included
within statutory and/or regulatory definitions or listings of “hazardous
substance,” “special waste,” “hazardous waste,” “extremely hazardous substance,”
“regulated substance,” “hazardous materials,” “toxic substances,” “pollutant or
contaminant” or “petroleum substance” under any Environmental Legal Requirement.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Improvements” shall mean all of the Sellers’ structures, fixtures and
facilities located on the Fee Property, Real Property Leases and Easements, and
all of the Sellers’ appurtenances attached to the Fee Property, Real Property
Leases and Easements, including, without limitation, all buildings, gathering
lines, pipelines, valves, fittings, storage tanks and pumping facilities.

“Indebtedness” of any Person means any obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, indentures or similar instruments
or (c) in the nature of guarantees of the obligations described in clauses (a)
and (b) above of any other Person.

“Indemnified Party” shall have the meaning given such term in Section 10.01(d).

“Indemnifying Party” shall have the meaning given such term in Section 10.01(d).

“Independent Accountant” shall have the meaning given such term in
Section 3.04(b).

6

 

--------------------------------------------------------------------------------

 

“Initial Payment” shall have the meaning given such term in Section 3.01.

“Instruments” shall have the meaning given such term in Section 4.03(b)(viii).

“Joint Indemnification Matter” shall have the meaning given such term in
Section 10.01(f)(i).

“Knowledge”, wherever used in the phrase “to the knowledge of such Seller” or to
“such Sellers’ Knowledge” or wherever it is said that Sellers have or do not
have “knowledge,” shall mean, (a) with respect to Resolute, the actual knowledge
of Doug Dietrich, Bob Brady, Pat Flynn, Bill Alleman, John Tinker, Michael
Stefanoudakis or Rick Betz, and (b) with respect to Firewheel, the actual
knowledge of Kyle Kafka and Bryan Stahl, in each case, without the requirement
of investigation or inquiry.

“Leased Real Property” shall mean any real property leased by either Seller or
both Sellers, in each case, as tenant, pursuant to a Real Property Lease,
together with, and to the extent leased by such Seller or Sellers, all
Improvements thereon.

“Legal Requirements” shall mean any applicable laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, enforceable memorandums of
agreement, writs, decrees or enforceable guidance documents of any Governmental
Entity having competent jurisdiction, in each case as in effect on and as
interpreted on the date of this Agreement or on and as of the Closing Date, as
applicable.

“Liability” shall mean any liability (including, without limitation, strict
liability arising under Environmental Legal Requirements or otherwise),
obligation, Indebtedness, expense, claim, loss, damage, or guaranty or
endorsement of or by any Person, absolute or contingent, accrued or unaccrued,
due or to become due, liquidated or unliquidated, regardless of whether such
liability would be required to be disclosed on a balance sheet prepared in
accordance with GAAP.

“Material Adverse Effect” means any effect that has a material adverse effect on
the ownership, operation or value of the Assets, as currently operated, taken as
a whole; provided, however, that none of the following shall constitute a
Material Adverse Effect: general changes in industry or economic conditions;
changes resulting from a change in commodity prices; changes in Laws or in
regulatory policies; changes or conditions resulting from civil unrest or
terrorism or acts of God or natural disasters; change or conditions resulting
from the failure of a Governmental Authority to act or omit to act pursuant to
Law; changes or conditions resulting from acts or omissions of Buyers after the
Effective Time; or changes or conditions that are cured or eliminated by
Closing.

“Mustang Area” means the area identified as the Mustang Area on Schedule
1.01(a).

“Mustang Contracts” shall have the meaning given such term in Section 2.02(f).

“Mustang Disposal Well” shall have the meaning given such term in
Section 2.02(h).

“Mustang Easements” shall have the meaning given such term in Section 2.02(e).

7

 

--------------------------------------------------------------------------------

 

“Mustang Equipment” shall have the meaning given such term in Section 2.02(d).

“Mustang Facilities” means the Assets described in Section 2.02(b), 2.02(c) and
2.02(h).

“Mustang Gas Gathering System” shall have the meaning given such term in
Section 2.02(b).

“Mustang Permits” shall have the meaning given such term in Section 2.02(g).

“Mustang Personal Property” shall have the meaning given such term in
Section 6.04.

“Mustang Real Property” shall have the meaning given such term in
Section 2.02(a).

“Mustang Records” shall have the meaning given such term in Section 2.02(i).

“Mustang System” shall mean the Assets described in Section 2.02(b), 2.02(c),
2.02(d) and 2.02(h).

“Mustang Water Gathering System” shall have the meaning given such term in
Section 2.02(c).

“Notice Period” shall have the meaning given such term in Section 10.01(d).

“Outside Date” shall mean 5:00 p.m., Mountain Time, on October 5, 2016.

“Party(ies)” shall have the meaning given such term in the introductory
paragraph hereof.

“Permits” shall mean all permits, Environmental Permits, licenses, certificates,
authorizations, registrations, orders, waivers, variances and approvals (in each
case, other than Easements) granted by any Governmental Entity to a Seller, or
for which a Seller has filed or applied, necessary for the ownership and/or
operation of the subject Assets, including special review permits, storm water
permits, and Spill Prevention Control and Countermeasure (SPCC) plans.

“Permitted Encumbrances” shall mean the following matters:

(a)the rights reserved to, vested in, or imposed by any Governmental Entity to
control, regulate or monitor the Assets in accordance with all Legal
Requirements;

(b)any lien for Taxes that are not yet due and payable or, if delinquent, that
are being contested in good faith, provided that such delinquent Taxes and all
costs and expenses (including fines or penalties) arising in connection with
such contest shall be Retained Liabilities;

(c)materialmen’s, mechanics’, repairmen’s, employees’, contractors’, tax and
other similar liens or charges arising in the ordinary course of business for
obligations that are not delinquent or that will be paid and discharged in the
ordinary course of business or, if delinquent, that are being contested in good
faith, provided that all costs, expenses and liabilities for amounts

8

 

--------------------------------------------------------------------------------

 

secured by or arising in connection with such contested liens or charges shall
be Retained Liabilities; 

(d)preferential rights to purchase and required third-party consents to or
approvals of or waivers respecting assignments and similar agreements with
respect to which waivers or consents, approvals or waivers are obtained from the
appropriate parties prior to Closing or that do not apply to or are not
triggered by the transactions contemplated hereunder;

(e)all rights reserved to or vested in any Governmental Entity to control or
regulate any of the Real Property interests constituting a part of the Assets;

(f)all easements, restrictions, reservations, contracts, rights-of-way,
agreements, terms, conditions and covenants now of record to the extent (but no
further) that each such matter described or referred to in this clause is valid
and subsisting as of the date hereof and affects the Real Property, in each
case, except with respect to the Mustang Easements, which do not and could not
reasonably be expected to materially adversely affect, individually or in the
aggregate, the operation, value or use of the affected Real Property as of the
Closing;

(g)all rights of landlords or lessors under the Real Property Leases;

(h)any matters that are waived without reservation in writing by Buyers
Representative or otherwise released or satisfied by Sellers on or prior to the
Closing Date;

(i)Consents that are customarily obtained after sale and conveyance and are not
required pursuant to Section 5.03, 6.01 or 6.03; and

(j)the terms and conditions of the Mustang Contracts.

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other legal entity or
organization, including any Governmental Entity.

“Producer Indication” shall have the meaning given such term in Section 11.17.

“Purchase Price” shall have the meaning given such term in Section 3.01.

“Real Property” shall mean Fee Property, Leased Real Property, Easements and
Improvements, collectively.

“Real Property Lease(s)” shall have the meaning given such term in
Section 6.03(e).

“Recovery” shall have the meaning given such term in Section 10.01(c).

“Required Consents” means (i) the Consents set forth on Schedule 1.01(b), and
(ii) any other consent of a third-party that, if not obtained by Closing would,
by the express terms of the applicable instrument, Easement, Permit or Contract,
invalidate or terminate or give the holder of such instrument, Easement, Permit
or Contract the right to invalidate or terminate the

9

 

--------------------------------------------------------------------------------

 

conveyance of an Asset, or invalidate or terminate or give the holder of such
instrument, Easement, Permit or Contract the right to invalidate or terminate
the underlying Asset.

“Resolute” shall have the meaning given such term in the introductory paragraph
hereof.

“Resolute Closing Amount” shall have the meaning given such term in
Section 3.01(a).

“Resolute Deposit” shall have the meaning given such term in Section 3.02(a)(i).

“Resolute Gas Gathering Agreement” shall mean the Gas Gathering and Processing
Agreement to be entered into on the Closing Date between Resolute and Caprock
Permian, in the form attached hereto as Exhibit A-2.

“Resolute Indemnity Escrow Amount” shall have the meaning given such term in
Section 3.02(b).

“Resolute Upstream Assets” means the oil and gas assets described on Schedule
1.01(d).

“Resolute Water Services Agreement” shall mean the Water Services Agreement to
be entered into on the Closing Date between Resolute and Caprock Field Services,
in the form attached hereto as Exhibit A-3.

“Retained Environmental Liabilities” means the Liabilities set forth on Schedule
1.01(e).

“Retained Liabilities” shall have the meaning given such term in
Section 10.07(b).

“ROFO Assets” shall have the meaning given such term in Section 11.17.

“ROFO Period” shall have the meaning given such term in Section 11.17.

“Sale Event” shall have the meaning given such term in Section 11.17.

“Sale Event Notice” shall have the meaning given such term in Section 11.17.

“Scheduled Closing Date” shall have the meaning given such term in Section 4.01.

“Seller(s)” shall have the meaning given such term in the introductory paragraph
hereof.

“Seller Indemnified Parties” shall have the meaning given such term in
Section 10.01(b).

“Sellers Taxes” means (i) Taxes allocable to any Seller pursuant to
Section 10.06(a), and (ii) any Taxes imposed on or with respect to the ownership
or operation of the Excluded Assets, if any.

“Straddle Period” means any tax period beginning before and ending after the
Effective Time.

10

 

--------------------------------------------------------------------------------

 

“Tax Authority” means any Governmental Entity having or purporting to exercise
jurisdiction with respect to any Tax.

“Tax Return” means any report, return, declaration, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Taxes” means (a) any federal, state, local, foreign or other tax, charge, fee,
duty (including customs duty), levy or assessment, including any income, gross
receipts, net proceeds, alternative or add-on minimum, corporation, ad valorem,
turnover, real property, personal property (tangible or intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, profits, occupational, premium, interest equalization, windfall
profits, severance, license, registration, payroll, environmental (including
taxes under Section 59A of the Code), capital stock, capital duty, disability,
estimated, gains, wealth, welfare, employee’s income withholding, other
withholding, unemployment or social security or other tax of whatever kind
(including any fee, assessment or other charges in the nature of or in lieu of
any tax) that is imposed by any Governmental Authority, (b) any interest, fines,
penalties or additions resulting from, attributable to, or incurred in
connection with any items described in this paragraph or any related contest or
dispute and (c) any Liability for the Taxes of another Person.

“Territory” shall mean the Mustang Area, as outlined on Schedule 1.01(a).

“Transactions” shall have the meaning given such term in the recitals hereto.

“Transfer Taxes” shall have the meaning given such term in Section 10.06(c).

“Transition Services Agreement” shall mean the Transition Services Agreement to
be entered into by and among the Parties as of the Closing Date, substantially
in the form of Exhibit H hereto.

“Water ROFO Assets” shall have the meaning given such term in Section 11.17.

Article II

PURCHASE AND SALE

2.01Purchase and Sale.  Sellers agree to sell to Buyers, and Buyers agree to
purchase from Sellers, all of the Assets, and Buyers agrees to assume from
Sellers all of the Assumed Liabilities, all pursuant to the terms of this
Agreement.

2.02The Mustang Assets.  As used herein, the term “Assets” refers to each
Seller’s respective right, title and interest in and to the following, other
than the Excluded Assets:

(a)All Fee Property and Leased Real Property used or held by such Seller for use
in connection with the Mustang Facilities, as described on Schedule 2.02(a)
(“Mustang Real Property”);

(b)The gas gathering pipelines running from the existing receipt points at or
near the batteries to the existing compressor station and from the compressor
station to one existing interconnect to the Energy Transfer Pipeline System,
including the gas metering equipment

11

 

--------------------------------------------------------------------------------

 

installed at well sites and any field compression, whether owned or leased, now
or hereafter installed on such pipelines, as described on Schedule 2.02(b) (the
“Mustang Gas Gathering System”); 

(c)The produced water gathering pipelines from existing points of connection at
or near the batteries to the Mustang Disposal Well, including metering and other
integrated equipment, whether owned or leased, as described on Schedule 2.02(c)
(the “Mustang Water Gathering System”);

(d)All other personal property and Improvements (whether or not currently in
use), including water tanks, machinery, equipment, residue return lines,
regulators, meters, measurement telemetry, appliances, pipes, valves, fittings,
parts, inventory and material of any nature or kind whatsoever, used or held for
use in connection with the ownership and operation of the Mustang Facilities, as
described on Schedule 2.02(d) (“Mustang Equipment”);

(e)The Easements as described on Schedule 2.02(e), but only insofar as the
Easements relate to the Mustang System (“Mustang Easements”);

(f)All Contracts to which a Seller is a party primarily related to the use,
ownership and operation of the Mustang System, including equipment leases,
including those that are described on Schedule 2.02(f), but specifically
excluding the Mustang Easements or the instruments constituting any Seller’s
chain of title in or to the Mustang Easements or any Mustang Real Property
(“Mustang Contracts”);

(g)All Permits related to the ownership and operation of the Mustang System,
including those described on Schedule 2.02(g) (“Mustang Permits”);

(h)The saltwater disposal well, as described on Schedule 2.02(h) (the “Mustang
Disposal Well”); and

(i)The files, records and data relating to the items described in (a), through
(h), above (“Mustang Records”), including all Mustang Contracts, tax (excluding
income tax and margin/franchise tax), accounting, operation, technical,
environmental and safety records, which, to the extent available, shall be in an
electronic format; provided, however, Buyers acknowledge that Sellers may retain
the Mustang Records in electronic format and may provide Buyers copies (imaged
or electronic media, hardcopy media or any combination thereof) of such Mustang
Records rather than originals.  “Mustang Records” shall not include any e-mails
or other electronic communications, including e-mails or other communications
containing references to the Assets, unless such e-mails or other communications
were printed and retained by any Seller in the ordinary course of business.

2.03Excluded Properties.  The Assets do not include, and there is hereby
expressly excepted and excluded therefrom and reserved to each applicable Seller
the following (the “Excluded Assets”):

(a)all rights and choses in action, arising, occurring or existing in favor of
such Seller prior to the Effective Time or arising out of the ownership or
operation of the Assets prior to the Effective Time (including any and all
contract rights, claims, revenues, recoupment rights, recovery rights,
accounting adjustments, mispayments, erroneous payments or other claims of

12

 

--------------------------------------------------------------------------------

 

any nature in favor of such Seller and relating and accruing to any time period
prior to the Effective Time); 

(b)all corporate, financial, tax and legal (other than title opinions) records
of such Seller;

(c)all contracts of insurance;

(d)any refund of costs or expenses borne by such Seller attributable to the
period prior to the Effective Time;

(e)all deposits, cash, checks and funds attributable to such Seller’s interests
in the Assets with respect to any period of time prior to the Effective Time;

(f)all business computers, computer or communications software or, intellectual
property (including tapes, data and program documentation and all tangible
manifestations and technical information relating thereto) owned, licensed or
used by such Seller and related equipment and the personal property and
equipment associated with the property identified on Schedule 2.03(f);

(g)the Fee Property and Leased Real Property identified on Schedule 2.03(g);

(h)the gas lift line, as described on Schedule 2.03(h);

(i)any logo, service mark, copyright, trade name, domain name, phone number or
trademark of or associated with such Seller or any Affiliate of such Seller or
any business of such Seller or of any Affiliate of such Seller;

(j)documents and information subject to legal privilege, including attorney work
product and attorney-client communications;

(k)records and files to the extent they cannot be disclosed under the terms of
any third party contract (and such Seller’s requested consent to make disclosure
has not been obtained) or are not transferable without payment of fees or
penalties (except as may be agreed to be paid by Buyers) or cannot be disclosed
under applicable Law;

(l)such Seller’s economic projections or analyses relating to the Assets;

(m)employment records, including personnel information, personnel records and
medical records, relating to any employee of either Seller;

(n)documents prepared or received by any Seller, if any, with respect to (i)
lists of prospective purchasers for the Assets compiled by any Seller, (ii) bids
submitted by other prospective purchasers of the Assets, (iii) analyses by any
Seller of any offers or bids submitted by any prospective purchaser, (iv)
correspondence between Sellers, any of their respective representatives, and any
prospective purchaser other than Buyers, and (v) correspondence between Sellers
or any of their respective representatives with respect to any offers or bids,
the prospective purchasers, or the Transactions;

13

 

--------------------------------------------------------------------------------

 

(o)any Contracts set forth on Schedule 2.03(o); 

(p)all rights to refunds, credits or similar benefits relating to such Seller’s
Taxes;

(q)any oil, gas, gas liquids and all other hydrocarbons; and

(r)any assets or rights of such Seller that do not constitute Assets.

Each Seller shall retain all right, title and interest in and to the Excluded
Assets that are owned by such Seller, and nothing herein shall affect the
ownership rights of the any Seller with respect to any Excluded Assets.

2.04Effective Time.  As used in this Agreement, “Effective Time” shall mean
12:01 a.m., Central Time on the Closing Date.

Article III

PURCHASE PRICE

3.01Purchase Price.  The aggregate purchase price for the sale and conveyance of
the Assets to Buyers is (i) Thirty Five Million Dollars ($35,000,000) (the
“Initial Payment”), plus (ii) the Earn-out Payments, if any, minus (iii) the
2016 Mustang Adjustment, if any, and (iv) minus the Escrow Adjustment Amount
(collectively, the “Purchase Price”).  At Closing, the Initial Payment and any
Earn-out Payments then earned in accordance with Section 3.03 shall be paid in
the following manner and in accordance with Section 4.03(b):

(a)an amount equal to (i) 51% of the Initial Payment, plus (ii) 60% of the
Earn-out Payments earned as of Closing minus 60% of the applicable 2016 Mustang
Adjustment, minus (iii) the Resolute Indemnity Escrow Amount, and minus (iv) 51%
of the Escrow Adjustment Amount shall be paid to Resolute (the “Resolute Closing
Amount”); and

(b)an amount equal to (i) 49% of the Initial Payment, plus (ii) 40% of the
Earn-out Payments earned as of Closing minus 40% of the applicable 2016 Mustang
Adjustment, minus  (iii) the Firewheel Indemnity Escrow Amount, and minus (iv)
49% of the Escrow Adjustment Amount shall be paid to Firewheel (the “Firewheel
Closing Amount”).

The Resolute Closing Amount and the Firewheel Closing Amount shall each be paid
50% by Caprock Permian and 50% by Caprock Field Services.

3.02Escrow Agreement and Escrow Amounts.

(a) Contemporaneously with the execution of this Agreement, Buyers will deposit
by wire transfer of immediately available funds with the Escrow Agent, pursuant
to the terms of the Escrow Agreement:

(i)an amount equal to one million seventy-one thousand dollars ($1,071,000) with
respect to Resolute (the “Resolute Deposit”); and

(ii)an amount equal to one million twenty-nine thousand dollars ($1,029,000)
with respect to Firewheel (the “Firewheel Deposit” and together with the
Resolute Deposit, the “Deposits”).

14

 

--------------------------------------------------------------------------------

 

(b)If the Closing occurs, the Resolute Deposit and the Firewheel Deposit shall
be retained by the Escrow Agent and shall become the “Resolute Indemnity Escrow
Amount” and “Firewheel Indemnity Escrow Amount”, respectively.  If this
Agreement is terminated, the Deposits shall be disbursed in accordance with
Section 8.04. 

(c)Pursuant to Section 3.7 of the Escrow Agreement, Buyers have agreed to pay
the startup fee set forth therein upon the execution of the Escrow Agreement by
the Parties.  Sellers have agreed to reimburse Buyers for half of such startup
fees pursuant to a Three Thousand Five Hundred Dollar ($3,500) (the “Escrow
Adjustment Amount”) reduction in the Purchase Price, to be allocated among the
Sellers pursuant to Section 3.01.

3.03Earn-out Payments.  At Closing and thereafter, the Sellers shall be eligible
to receive, and the Buyers shall be required to pay, the additional payments for
Qualified Wells (as defined in the Earn-out Agreement) drilled in the Territory
in accordance with the terms of the Earn-out Agreement (the “Earn-out
Payments”).

3.04Allocation of Purchase Price.  

(a)Within ninety (90) days of the Closing Date, Buyers Representative shall
prepare and deliver to Sellers a draft of the allocation of the Purchase Price
among the Assets in accordance with Section 1060 of the Code (the
“Allocation”).  If, within ten (10) Business Days of receiving the draft
Allocation, any Seller notifies Buyers Representative in writing that such
Seller objects to one or more items reflected in the Allocation, Sellers and
Buyers Representative shall use their commercially reasonable efforts, and
negotiate in good faith, to resolve such dispute within thirty (30) days after
receiving any Seller’s objections.  If no Seller notifies Buyers Representative
of any disputes within such ten (10) Business Day period, the draft Allocation
prepared by Buyers Representative shall be deemed final and binding upon the
Parties.  

(b)If Sellers and Buyers Representative fail to resolve the applicable dispute
within the thirty (30)-day period in Section 3.04(a), then the items remaining
in dispute shall be submitted for resolution to the Dallas, Texas, office of
Grant Thornton LLP (the “Independent Accountant”) who, acting as experts and not
arbitrators, shall resolve the disputed items only and make any adjustments to
the Allocation, as applicable. The Independent Accountant shall only decide the
specific items under dispute by the Parties.  The Independent Accountant shall
make a determination as soon as practicable within thirty (30) days (or such
other time as the Buyers Representative and Seller Representative hereto shall
agree in writing) after their engagement, and their resolution of the disputed
items and their adjustments to the Allocation shall be conclusive and binding
upon the Parties. The fees and expenses of the Independent Accountant shall be
paid fifty percent (50%) by any Seller that is a party to such dispute
(provided, if both Sellers are party to such dispute, such fifty percent (50%)
of such fees and expenses shall be paid fifty-one percent (51%) by Resolute and
forty-nine percent (49%) by Firewheel), on the one hand, and fifty percent (50%)
by Buyers, on the other hand.

(c)The Parties shall report the transactions contemplated hereby on all Tax
Returns, including, but not limited to Form 8594, in a manner consistent with
the Allocation as determined pursuant to Sections 3.04(a) and 3.04(b).  If,
contrary to the intent of the Parties hereto as expressed in this Section 3.04,
any Tax Authority makes or proposes an allocation different from the Allocation
determined under this Section 3.04, the Parties shall cooperate with

15

 

--------------------------------------------------------------------------------

 

each other in good faith to contest such Tax Authority’s allocation (or proposed
allocation); provided, however, that after consultation with the Party adversely
affected by such allocation (or proposed allocation), the other Party hereto may
file such protective claims or Tax Returns as may be reasonably required to
protect its interests; and provided, further, that no Party shall be
unreasonably impeded in its ability and discretion to negotiate, compromise
and/or settle any Tax audit, claim or similar proceedings in connection with
such allocation. 

3.05No Withholding.  If Sellers have provided the certificates described in
Section 4.03(a)(ix)  that reasonably establish that the transactions
contemplated hereby are not subject to withholding under Code Section 1445(a),
Buyers shall not deduct or withhold any amount for Taxes under Code Section
1445(a), and shall not otherwise withhold any amount of the Purchase Price,
except as required by applicable Legal Requirements; provided that Buyers shall
not withhold any amount for Taxes at Closing unless Buyers Representative has
provided Sellers with notice of its intent to withhold at least five (5)
Business Days prior to the Closing Date.

3.062016 Mustang Well Adjustment.  On the Closing Date, Sellers shall deliver to
Buyers Representative a schedule describing the cumulative volume of natural gas
produced (in Mcf) from the Jolly 1201BH and Flying Dog 1401BH wells from the
date of first production from such wells through the Closing Date. Sellers shall
provide a good faith estimate for such production if amounts are not yet
determinable. The “2016 Mustang Adjustment” shall be equal to the total
production (in Mcf) reflected on such schedule multiplied by $0.65/Mcf.

Article IV

CLOSING

4.01Time and Place of Closing.  Subject to the terms and conditions stated in
this Agreement, the “Closing” of the transactions contemplated hereby shall,
unless otherwise agreed to in writing by the Parties, be held on August 1, 2016
(the “Scheduled Closing Date”) or, if the conditions set forth in Section
8.01(d) and 8.02(d) have not been satisfied or waived as of such date, then the
“Scheduled Closing Date” will be the date that is two Business Days after the
date upon which such conditions have been satisfied or waived; provided that,
for the avoidance of doubt, the Parties shall not be obligated to close the
Transaction unless all conditions set forth in Section 8.01 or Section 8.02, as
applicable, have been satisfied or waived by the applicable Party as of the
Scheduled Closing Date.  Closing shall take place remotely via the exchange of
documents and signatures by facsimile or electronic transmission and wire
transfers.  The date on which Closing occurs is referred to in this Agreement as
the “Closing Date.”

4.02Pre-Closing Covenants.  

(a)Until the earlier of the Closing Date or termination of this Agreement, and
subject to the terms of Section 10.04, the Sellers agree to permit Buyers and
their respective authorized representatives, or cause them to be permitted, to
have reasonable access to all properties, books, Contracts, reports of
examination and records (excluding the confidential portions of personnel
records and medical records) constituting or relating to the Assets during
normal business hours, and the Sellers will furnish Buyers with such existing
financial and operating data and other information in Sellers’ possession with
respect to the Assets as Buyers Representative shall from time to time
reasonably request; provided, that such access shall not unreasonably interfere
with the normal operations of the Sellers’ respective businesses or the Assets
and shall be at the sole cost and expense of Buyers.  Buyers shall coordinate
all of their requests for such access through Buyers Representative and Sellers,
and shall provide reasonable advance notice of such request.  Notwithstanding
anything to the contrary contained in the foregoing, Buyers’ right of access

16

 

--------------------------------------------------------------------------------

 

shall not entitle Buyers to (i) operate the Assets or any equipment of the
Sellers, (ii) conduct intrusive or environmental testing or sampling of the
Sellers’ facilities or any Assets (iii) contact any suppliers or customers of
any Seller without the prior written consent of the applicable Seller, to be
granted or withheld in the applicable Seller’s sole discretion. 

(b)Sellers shall use their commercially reasonable efforts, with reasonable
assistance from Buyers, to obtain all Consents listed on Sections 5.03, 6.01 and
6.03 of the Disclosure Schedule.  No Seller shall be obligated to expend any
funds in obtaining such Consents other than fees and expenses of such Seller’s
counsel.  If the holder of any Consent requires that a Buyer deliver proof of
its creditworthiness for the approval of such Consent, then such Buyer shall
reasonably cooperate with Sellers and the holder of such Consent and deliver to
such holder any reasonably-requested credit or other information concerning the
business, operations, property, condition (financial or otherwise), or
creditworthiness of such Buyer. Sellers shall provide copies to Buyers of each
such Consent so obtained prior to Closing. To the extent that any Seller’s
rights under any Asset may not be assigned to a Buyer without a Consent and such
Consent has not been obtained, this Agreement shall not constitute an agreement
to assign the same if an attempted assignment would constitute a breach thereof
or be unlawful, and each applicable Seller, at its expense, shall use its
commercially reasonable efforts to obtain any such Consent as promptly as
possible. If any such Consent shall not be obtained, such Seller, to the maximum
extent permitted by Legal Requirements and the applicable Asset, shall act after
the Closing as such Buyer’s agent to obtain for it the benefits thereunder and
shall cooperate, to the maximum extent permitted by Legal Requirements and the
applicable Asset, with such Buyer in any other reasonable arrangement designed
to provide such benefits to such Buyer; provided, however, that the costs and
expenses associated therewith shall be borne by (i) the applicable Seller with
respect to any Required Consents and (ii) by the applicable Buyer otherwise.

(c)Sellers shall use commercially reasonable efforts, with reasonable assistance
from Buyers, to cause all Permits to be transferred to Buyers. Sellers shall not
be obligated to expend any funds in obtaining such transfers other than fees and
expenses of Sellers’ counsel, and if any Seller incurs any expenses (other than
fees and expenses of such Seller’s counsel) in connection with such transfers on
a Buyer’s behalf, then such Buyer, at the applicable Seller’s option, will
prepay or immediately reimburse the appropriate Seller after such Seller incurs
such expenses. If the grantor of such Permit requires that a Buyer deliver proof
of its creditworthiness for the approval of such transfer, then such Buyer shall
reasonably cooperate with Sellers and the grantor of such Permit and deliver to
such grantor any reasonably-requested credit or other information concerning the
business, operations, property, condition (financial or otherwise), or
creditworthiness of such Buyer. If any such Permit cannot be transferred to a
Buyer, each applicable Seller, to the maximum extent permitted by Legal
Requirements and the applicable Permit, shall act after the Closing as such
Buyer’s agent to obtain for it the benefits thereunder and shall cooperate, to
the maximum extent permitted by Legal Requirements and the applicable Permit,
with such Buyer in any other reasonable arrangement designed to provide such
benefits to such Buyer and, unless mutually agreed between the applicable Buyer
and Seller, the costs and expenses associated therewith shall be borne by such
Seller.

(d)From the date of this Agreement until Closing, except as set forth in
Schedule 4.02(d), Sellers shall continue to own and operate and maintain the
Assets in the ordinary course and substantially in accordance with their past
operating and maintenance

17

 

--------------------------------------------------------------------------------

 

practices, and no Seller shall, and shall cause their Affiliates not to, without
the prior written consent of Buyers Representative (which shall not be
unreasonably withheld, conditioned or delayed): (i)  sell, assign, encumber,
transfer, lease, relocate, terminate, release, close, abandon or otherwise
dispose of any Assets other than personal property that is replaced by
equivalent property or consumed in the normal operation of the Assets; (ii) make
any individual capital expenditure or commitment with respect to any part of the
Assets in excess of $250,000; provided, however, this limitation shall not apply
to situations believed in good faith by the any Seller to constitute an
emergency (in which case Sellers’ obligations are limited to notifying Buyers
Representative as soon as reasonably practicable of such emergency and
obligations); (iii) amend, assign, transfer, waive any rights under, terminate
or otherwise dispose of any of the Mustang Contracts, or enter into any new
contracts or agreements that, if existing as of the date hereof would be
considered a Mustang Contract; or (iv) agree, whether in writing or otherwise,
to do any of the foregoing. To the extent any Seller is not the operator of any
of the Assets, then with respect to such Assets such Seller’s obligations under
this Section 4.02(d) shall be limited to voting its interests or making
elections under the applicable Contracts in a manner consistent with the
requirements of this Section 4.02(d).  At Closing, Buyers shall reimburse
Resolute for third party out-of-pocket costs reasonably incurred as directed by
Buyer in connection with any of the projects and activities set forth on
Schedule 4.02(d); provided that Resolute has provided to Buyers reasonably
detailed documentation of such costs.        

(e)In conducting the operations of the Assets in accordance with the terms of
this Section 4.02, without expanding any obligations which either Seller may
have to the Buyers, it is expressly agreed that Sellers shall never have any
liability to the Buyers for the obligations under this Section 4.02 with respect
to any Seller acting as an operator of an Asset greater than that which it might
have as the operator to a non-operator under the Model Form Operating Agreement,
dated April 29, 2011, between Resolute and Firewheel, as successor in interest
to Colt Unconventional Resources, LLC, IT BEING RECOGNIZED THAT, UNDER SUCH
AGREEMENTS, THE OPERATOR IS NOT RESPONSIBLE FOR ITS OWN NEGLIGENCE, AND HAS NO
RESPONSIBILITY OTHER THAN FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(f)If approval of the transactions contemplated by this Agreement is required
under the HSR Act, from the date of this Agreement until the Closing, each of
the Parties shall, and shall cause their respective Affiliates to: (i) use
commercially reasonable efforts to make or cause to be made the filings required
of such Party or any of its Affiliates under the HSR Act with respect to the
transactions contemplated by this Agreement no later than ten (10) Business Days
after the date hereof, and take any action necessitated by such filings as
promptly as is reasonably practicable; (ii) cooperate with the other Party and
furnish all information in such Party’s possession that is necessary in
connection with such other Party’s filings; (iii) use reasonable efforts to
cause the expiration of the notice or waiting periods under the HSR Act with
respect to the transactions contemplated hereby as promptly as reasonably
possible, including seeking early termination of the waiting period under the
HSR Act; (iv) promptly inform the other Party of any communication from or to,
and any proposed understanding or agreement with, any Governmental Entity in
respect of such filings; (v) consult and cooperate with the other Party in
connection with any analyses, appearances, presentations, memoranda, briefs,
arguments and opinions made or submitted by or on behalf of any Party in
connection

18

 

--------------------------------------------------------------------------------

 

with all meetings, actions and proceedings with any Governmental Entity relating
to such filings; (vi) comply, as promptly as is reasonably practicable, with any
requests received by such Party or any of its Affiliates under the HSR Act or
any related Legal Requirements for additional information, documents or other
materials; (vii) use commercially reasonable efforts to resolve any objections
as may be asserted by any Governmental Entity with respect to the transactions
contemplated by this Agreement; and (viii) to the extent consistent with the
Parties’ interest in the furtherance and completion of the transactions
contemplated by this Agreement, use commercially reasonable efforts to contest
and resist any proceeding instituted (or threatened in writing to be instituted)
by any Governmental Entity challenging the transactions contemplated by this
Agreement as violative of the HSR Act or any other Legal Requirement.  If a
Party intends to participate in any meeting with any Governmental Entity with
respect to such filings, it shall give the Sellers or Buyers Representative, as
applicable, reasonable prior notice of, and an opportunity to participate in,
such meeting.  Notwithstanding anything to the contrary herein, Buyers, on the
one hand, and Sellers, on the other hand, shall each pay fifty percent (50%) of
the initial filing fee and any other applicable fees required under the HSR Act,
and as between the Sellers, Resolute shall pay 65.7% of such fees and Firewheel
shall pay 34.3% of such fees.   

(g)Notwithstanding the foregoing, nothing in Section 4.02(f) shall require, or
be construed to require, Buyers or any of their respective Affiliates to agree
to (i) sell, hold, divest, discontinue or limit, before or after the Closing
Date, any assets, businesses or interests of Buyers or any of their respective
Affiliates; (ii) any conditions relating to, or changes or restrictions in, the
operations of any such assets, businesses or interests which, in either case,
could reasonably be expected to result in a Material Adverse Effect or
materially and adversely impact the economic or business benefits to Buyers of
the Transactions; or (iii) any material modification or waiver of the terms and
conditions of this Agreement.

(h)Resolute hereby covenants and agrees with Firewheel that Resolute shall use
commercially reasonable efforts to perform all of its obligations under the
Appaloosa Purchase Agreement as and when required thereunder and shall use
commercially reasonable efforts to cause the conditions to Closing set forth in
Section 8.01(a) and Section 8.01(b) of the Appaloosa Purchase Agreement to be
satisfied by Resolute prior to or concurrent with the earlier to occur of (a)
the Closing hereunder or (b) the termination of the Appaloosa Purchase
Agreement. Buyers hereby covenant and agree with Firewheel that Buyers shall use
commercially reasonable efforts to perform all of their obligations under the
Appaloosa Purchase Agreement as and when required thereunder and shall use
commercially reasonable efforts to cause the conditions to Closing set forth in
Section 8.02(a) and Section 8.02(b) of the Appaloosa Purchase Agreement to be
satisfied by Buyers prior to or concurrent with the earlier to occur of (a) the
Closing hereunder or (b) the termination of the Appaloosa Purchase Agreement.

4.03Closing Obligations.  At Closing, the following events shall occur:

(a)Deliveries of the Sellers:

(i)each Seller shall execute, acknowledge and deliver to Buyers a counterpart of
an Assignment, Bill of Sale and Conveyance in the form attached as Exhibit B
(the “Bill of Sale”), in sufficient counterparts for recording in each county
where the Assets are located, conveying such Seller’s interest in the Assets to
the applicable Buyer as of the Effective Time, with such Assets conveyed “AS IS,
WHERE IS,” with no warranties

19

 

--------------------------------------------------------------------------------

 

whatsoever, express, implied or statutory, other than as expressly set forth in
this Agreement and the Conveyances with respect to such Seller’s Assets; 

(ii)each Seller shall execute, acknowledge and deliver to Buyers a counterpart
of a Special Warranty Deed in a form to be agreed by the Parties conveying such
Seller’s Fee Property, if any, to the applicable Buyer as of the Effective Time,
with a special warranty by, through and under such Seller but not otherwise,
subject to the Permitted Encumbrances (the “Deed”, and together with the Bill of
Sale, the “Conveyances”);

(iii)each Seller shall deliver to Buyers evidence reasonably satisfactory to
Buyers of the full and complete release, termination or discharge of the
Encumbrances (other than Permitted Encumbrances) applicable to any of the Assets
arising under any Indebtedness of the such Seller;

(iv)Resolute shall execute, acknowledge and deliver to Buyers counterparts to
the Resolute Gas Gathering Agreement and the Resolute Water Services Agreement,
in each case, covering and burdening only Resolute’s right, title and interest
in the Resolute Upstream Assets;

(v)Firewheel shall execute, acknowledge and deliver to Buyers a counterpart to
the Firewheel Gas Gathering Agreement, covering and burdening only Firewheel’s
right, title and interest in the Firewheel Upstream Assets;

(vi)Resolute shall execute, acknowledge and deliver to Buyers counterparts to
the Transition Services Agreement;

(vii)Resolute shall deliver to Buyers a guarantee in the form attached hereto as
Exhibit E, duly executed by Resolute Energy Corporation, a Delaware corporation,
with respect to Resolute;

(viii)each Seller shall deliver to Buyers a certificate from an officer of such
Seller, dated as of the Closing Date and in a form reasonably satisfactory to
Buyers, duly executed by such officer of such Seller, to the effect that the
condition set forth in Section 8.01(a) solely with respect to such Seller’s
representations, warranties, covenants and obligations has been satisfied;

(ix)each Seller shall execute and deliver (or cause its requisite Affiliate to
execute and deliver) to Buyers a certificate in the form prescribed by Treasury
Regulation Section 1.1445-2(b)(2) to the effect that such Seller is not a
foreign person;

(x)each Seller shall deliver to Buyers evidence reasonably satisfactory to
Buyers as to the Required Consents obtained by such Seller prior to Closing, if
any, to the extent not already provided pursuant to Section 4.02(b);

(xi)[Intentionally Omitted];

20

 

--------------------------------------------------------------------------------

 

(xii)Resolute shall deliver to Buyers evidence of a written agreement pursuant
to which Firewheel acknowledges that Resolute, as operator, will dispose of all
produced water from the Assets pursuant to the Resolute Water Services
Agreement; and 

(xiii)Resolute shall deliver to Buyers a construction agreement (the
“Construction Agreement”), duly executed by Resolute, in form and substance
reasonably satisfactory to Buyers and Resolute, to evidence the Parties
agreement (A) to relocate certain gas meters associated with fourteen horizontal
wells, with the cost of such relocation to be borne evenly between Buyers and
Resolute (as operator), and (B) with respect to a remediation of a constraint on
the Mustang Water Gathering System arising due to existing damage to the line,
with the cost of such remediation to be borne by Resolute (as operator).

(b)Buyers shall:

(i)pay to Resolute the Resolute Closing Amount by wire transfer of immediately
available funds to the bank account designated in writing by Resolute to Buyers
Representative two (2) Business Days prior to Closing;

(ii)pay to Firewheel the Firewheel Closing Amount by wire transfer of
immediately available funds to the bank account designated in writing by
Firewheel to Buyers Representative two (2) Business Days prior to Closing;

(iii)deliver to each Seller a counterpart to the Conveyances, duly executed by
the applicable Buyer;

(iv)deliver (A) to Firewheel counterparts to the Firewheel Gas Gathering
Agreement, covering and burdening only Firewheel’s right, title and interest in
the Firewheel Upstream Assets and (B) to Resolute a counterpart to the Resolute
Gas Gathering Agreement and the Resolute Water Services Agreement, in each case,
covering and burdening only Resolute’s right, title and interest in the Resolute
Upstream Assets duly executed by the applicable Buyer;

(v)execute, acknowledge and deliver to Resolute a counterpart to the Transition
Services Agreement;

(vi)deliver to each Seller a guarantee in the form attached hereto as Exhibit G,
duly executed by Caprock Midstream Holdings and Caprock Permian Holdings LLC, a
Texas limited liability company, with respect to Buyers;

(vii)deliver to each Seller a certificate from an officer of Buyers, dated as of
the Closing Date and in a form reasonably satisfactory to such Seller, duly
executed by such officer of Buyers, to the effect that the condition set forth
in Section 8.02(a) of this Agreement has been satisfied; and

(viii)provide replacement instruments for each bond or similar contingent
obligation given by each Seller securing its, or its contract operator’s,
obligations relating to the Assets, set forth on Schedule 4.03(b)(viii)
(collectively, the “Instruments”); and

21

 

--------------------------------------------------------------------------------

 

(ix)deliver to Resolute the Construction Agreement, duly executed by an
authorized officer of Buyers.  

(c)Each Party shall execute such other instruments as may be reasonably
requested by the other Party in order to effectively transfer the Assets to
Buyers.

Article V

REPRESENTATIONS AND WARRANTIES OF SELLERS

Each Seller with respect to itself, severally and not jointly with the other
Seller (with neither Seller having any liability to Buyers for any breach by the
other Seller of any representation and warranty under this Article V), makes the
following representations and warranties to Buyers as of the execution of this
Agreement and as of the Closing Date:

5.01Organization and Qualification.  Such Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  Such Seller has all requisite limited liability company
power and authority to own its respective interest in the Assets, carry on its
business as now being conducted and to own, lease and operate its properties and
assets as now owned, leased or operated, and to perform all its obligations
under the agreements and instruments to which it is a party or by which it is
bound.

5.02Approval and Enforceability.  Such Seller has all necessary authority and
legal capacity to enter into this Agreement and all other agreements
contemplated to be executed by it hereunder and to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution and delivery of this Agreement and all other
agreements contemplated to be executed and delivered by it hereunder and the
performance of the transactions contemplated hereunder and thereunder by such
Seller have been duly and validly approved by all requisite limited liability
company action necessary on behalf of such Seller. This Agreement and all other
agreements contemplated to be executed and delivered by such Seller hereunder,
when executed and delivered by such Seller and assuming execution and delivery
by each other party hereto and thereto, constitutes the legal, valid and binding
obligation of such Seller, enforceable against such Seller in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance
or other similar laws relating to or affecting the enforcement of creditors’
rights generally and to general principles of equity (“Creditors’ Rights”).  At
Closing, all documents required hereunder to be executed and delivered by such
Seller will have been duly authorized, executed and delivered by such Seller and
will constitute legal, valid and binding obligations of such Seller, enforceable
against such Seller in accordance with its terms, subject to Creditors’ Rights.

5.03Consents and Approvals; No Violation.  Except as set forth in Section 5.03
and Section 6.01 of the Disclosure Schedule the execution and delivery of this
Agreement by such Seller and all other agreements contemplated to be executed by
it hereunder and the consummation by such Seller of the transactions
contemplated hereby and thereby will not:

(a)conflict with or violate any provision of any organizational document of such
Seller;

(b)violate or conflict with, in any material respect, any provision of any Legal
Requirement binding upon such Seller; or

22

 

--------------------------------------------------------------------------------

 

(c)require such Seller to obtain or make any material waiver, consent, action,
approval, clearance or authorization of, or registration, declaration or filing
with, any Governmental Entity, other than such approval as may be required to be
obtained under the HSR Act or such other waivers, consents, actions, approvals,
clearances or authorizations of, or registrations, declarations or filings
customarily obtained post-Closing. 

5.04Brokers.  Neither such Seller nor any of its Affiliates have entered
(directly or indirectly) into any agreement with any Person that provides for
the payment of any commission, brokerage or “finders’ fee” arising out of the
transactions contemplated by this Agreement for which Buyers or their respective
Affiliates will have any Liability or obligation.

5.05Existing Dedications.  Except as set forth in Section 5.05 of the Disclosure
Schedule, such Seller, its Affiliates and the assets of such Seller and its
Affiliates in the Territory are not subject to any Existing Gas Dedications or
Existing Water Dedications.

Article VI

SELLERS’ REPRESENTATIONS AND WARRANTIES RELATING TO THE ASSETS

Each Seller with respect to itself, severally and not jointly with the other
Seller (with neither Seller having any liability to Buyers for any breach by the
other Seller of any representation and warranty under this Article VI), makes
the following representations and warranties to Buyers as of the execution of
this Agreement and as of the Closing Date:

6.01Consents and Approvals; No Violation.  Except as set forth on Section 6.01
of the Disclosure Schedule, the execution and delivery of this Agreement by such
Seller and all other agreements contemplated to be executed by it hereunder and
the consummation by such Seller of the transactions contemplated hereby and
thereby will not:

(a)entitle any Person to exercise any preferential purchase right, option to
purchase or similar right with respect to any of such Seller’s interest in the
Assets;

(b)result in a material violation or breach of, or constitute (with or without
due notice or lapse of time or both) a material default (or give rise to any
right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any Mustang Contract or any other Contract or
Indebtedness by which any of such Seller’s interest in the Assets may be bound;

(c)result in, or require, the creation or imposition of, any material
Encumbrance (other than a Permitted Encumbrance) upon or with respect to any of
such Seller’s interest in the Assets; or

(d)require, with respect to such Seller’s interest in the Assets, any material
waiver, consent, action, approval, clearance or authorization of, or
registration, declaration or filing with, any Governmental Entity, other than
such approvals as may be required to be obtained under the HSR Act or such other
waivers, consents, actions, approvals, clearances or authorizations of, or
registrations, declarations or filings customarily obtained post-Closing.

6.02Contracts.

(a) Schedule 2.02(f) lists all Mustang Contracts that are material to the
ownership or operation of such Seller’s interest in the Assets. Such Seller has
furnished or made available to Buyers true, complete and correct copies of all
written Contracts listed on Schedule

23

 

--------------------------------------------------------------------------------

 

2.02(f), together with all amendments thereto.  All of the Mustang Contracts are
legal, valid and binding obligations of such Seller, and, to such Seller’s
Knowledge, the other counterparties thereto, are enforceable in accordance with
their terms, and in full force and effect, subject to Creditors’ Rights. 

(b)Except as set forth in Section 6.02(b) of the Disclosure Schedule, neither
such Seller, or, to such Seller’s Knowledge, any counterparty thereto is in
material default under any Mustang Contract constituting or binding on such
Seller’s interest in the Assets, and no termination, condition or other event
has occurred which (whether with or without notice, lapse of time or the
happening or occurrence of any other event) could reasonably be expected to
constitute a material breach or default thereunder or a basis for force majeure
or other claim of excusable delay or non-performance thereunder.  Except as set
forth in Section 6.02(b) of the Disclosure Schedule, the Seller has not received
any written communication from, or given any written communication to, any other
party indicating that such Seller or such other party, as the case may be, is in
default under any Mustang Contract constituting or binding on such Seller’s
interest in the Assets.

6.03Real Property.

(a) Except as set forth in Section 6.03(a) of the Disclosure Schedule, such
Seller has not received notice that any Real Property of such Seller, or any
present use or operation of the Real Property of such Seller by such Seller does
not comply with all applicable Legal Requirements (other than Environmental
Legal Requirements which are covered by Section 6.08).  All covenants,
conditions, restrictions, easements and similar matters affecting the Real
Property of such Seller have been and are being complied with in all material
respects.  The Real Property of such Seller constitutes all of the real property
interests used in the conduct of the business of such Seller with respect to
operation of the Assets as it is currently conducted.  The Sellers have such
rights of ingress and egress to and from and access to the Real Property of such
Seller as are necessary for the conduct of its business with respect to the
Mustang System as it is currently conducted.  Except as set forth in
Section 6.03(a) of the Disclosure Schedule, such Seller has not received notice
that any Real Property of such Seller is subject to any proposed or threatened
condemnation.

(b)Except as set forth in Section 6.03(b) of the Disclosure Schedule, there are
no Consents required to be given to the Sellers to transfer their rights to any
Real Property under any Easement or Contract.

(c)There are no outstanding options, rights of first offer, rights of first
refusal, or other similar contracts or rights to purchase the Real Property or
any portion thereof or interest therein granted by either Seller.

(d)Section 6.03(d) of the Disclosure Schedule sets forth and describes a true,
correct and complete list of all Mustang Real Property that is Fee
Property.  The Sellers own good and marketable title of record to such Fee
Property, free and clear of all Encumbrances other than Permitted Encumbrances.

(e)Section 6.03(e)(i) of the Disclosure Schedule lists and briefly describes
each of the Sellers’ Leased Real Property, together with the reference
information for each written lease in effect relating to such Leased Real
Property, as the same may have been amended, modified or

24

 

--------------------------------------------------------------------------------

 

supplemented (individually, a “Real Property Lease” and collectively the “Real
Property Leases”).  Resolute has delivered to Buyers true, correct and complete
copies of each Real Property Lease.  Except as set forth in Section 6.03(e)(ii)
of the Disclosure Schedule, with respect to each Real Property Lease: 

(i)neither such Seller nor, to such Seller’s Knowledge, any counterparty
thereto, are in default under any Real Property Lease, and no termination,
condition or other event by such Seller or, to such Seller’s Knowledge, any
counterparty thereto has occurred which (whether with or without notice, lapse
of time or the happening or occurrence of any other event) would constitute a
breach or default thereunder;

(ii)neither such Seller nor, to such Seller’s Knowledge, any counterparty
thereto, has repudiated any provision of any Real Property Lease; and

(iii)such Seller has a valid and enforceable leasehold interest with respect to
such Seller’s interest in the Leased Real Property subject to such Real Property
Lease, free and clear of all Encumbrances other than Permitted Encumbrances and
such Real Property Lease or a memorandum thereof is of record in the county in
which the Real Property is located.

(f)Section 6.03(f)(i) of the Disclosure Schedule sets forth and describes a
true, correct and complete list of all Easements of such Seller (other than
utility easements and line rights) currently used in the operation of the
Mustang System, as currently operated.  Except as set forth in
Section 6.03(f)(ii) of the Disclosure Schedule, to such Seller’s Knowledge,
there are no Gaps (including any Gap arising as a result of any breach by such
Seller of the terms of any Easement) in the Easements.  Except as set forth in
Section 6.03(f)(iii) of the Disclosure Schedule, with respect to each Easement
of such Seller:

(i)neither such Seller nor, to such Seller’s Knowledge, any counterparty
thereto, is in default under such Easement, and no termination, condition or
other event by the Sellers or, to such Seller’s Knowledge, any counterparty
thereto has occurred which (whether with or without notice, lapse of time or the
happening or occurrence of any other event) would constitute a breach or default
thereunder;

(ii)neither the such Seller nor, to such Seller’s Knowledge, any counterparty
thereto, has repudiated any provision of such Easement; and

(iii)such Seller has a valid and enforceable easement interest of record (other
than surface use agreements which are specifically identified on Section
6.03(f)(iii) of the Disclosure Schedule and for which a memorandum will be filed
of record prior to Closing) in the county in which the real property is located
which is subject to such Easement, free and clear of all Encumbrances other than
Permitted Encumbrances.

6.04Personal Property; Title and Condition.  Such Seller’s interest in the
Mustang Equipment and the Mustang Facilities (collectively, the “Mustang
Personal Property”) make up all of the tangible personal property owned by such
Seller and used in the operation of the Mustang System.  Except as set forth in
Section 6.04(a) of the Disclosure Schedule, subject to

25

 

--------------------------------------------------------------------------------

 

Permitted Encumbrances, such Seller owns and has valid title to such Seller’s
interest in the Mustang Personal Property.  There are no outstanding agreements
or options which grant to any Person, other than Buyers, the right to purchase
or otherwise acquire any of the Mustang Personal Property.  Except as set forth
in Section 6.04(b) of the Disclosure Schedule: (a) Resolute’s interest in the
Mustang System, and, to Firewheel’s Knowledge, Firewheel’s interest in the
Mustang System, has at all times been maintained in all material respects in
accordance with prudent industry practices, in each case taken as a whole, (b)
the Mustang System is structurally sound with no material defects (subject to
normal wear and tear) and (c) the Mustang System is in good and workmanlike
condition (subject to normal wear and tear). 

6.05Permits.  Schedule 2.02(g) lists all of the Mustang Permits held by such
Seller that are used in the operation of the Mustang System as currently
operated.  Except as set forth in Section 6.05 of the Disclosure Schedule, (a)
such Seller is the lawful licensee or permittee under all such Mustang Permits
held by such Seller, (b) each such Mustang Permit held by such Seller is in full
force and effect and (c) such Seller is in compliance with all material
obligations with respect to the Permits held by such Seller.  To such Seller’s
Knowledge, such Seller has all Permits required to be held by such Seller for
the operation of the Mustang System, as it is currently operated.  Except as set
forth in Section 6.05 of the Disclosure Schedule, there is no formal proceeding
pending by, nor has such Seller received a notice of any pending investigation
or proceeding by any Governmental Entity adversely and materially modifying,
suspending, revoking, withdrawing, or terminating any such Mustang Permit.

6.06Compliance with Law.  Except as set forth in Section 6.06 of the Disclosure
Schedule, such Seller is in compliance in all material respects with all Legal
Requirements applicable to such Seller’s ownership, use or operation of the
Assets; provided, however, that this Section 6.06 shall not apply to any
Environmental Legal Requirements, which are covered by Section 6.08 or any Legal
Requirements that relate to tax matters, which are covered by Section 6.09.

6.07Litigation.  Except as set forth in Section 6.07 of the Disclosure Schedule,
there are no material civil, criminal, administrative, arbitration, governmental
or other proceedings pending or, to such Seller’s Knowledge, threatened against
such Seller with respect to the Assets.

6.08Environmental Matters.  Except as set forth in Section 6.08 of the
Disclosure Schedule, (a) the Assets of such Seller are in compliance in all
material respects with all Environmental Legal Requirements; (b) such Seller has
not received any written notice from a Governmental Entity alleging that the
Mustang System, or operations thereon, are in material violation of applicable
Environmental Legal Requirements, which notice has not been fully and finally
resolved, and no such allegation is pending or, to such Seller’s Knowledge,
threatened; (c)  such Seller is not subject to any consent order, compliance
order, administrative order, or civil, criminal, administrative, arbitration or
other adverse proceedings relating to or issued under any Environmental Legal
Requirement directed specifically to or specifically concerning the Assets and
no such proceeding is pending, or to such Seller’s Knowledge, threatened; and
(d) no Hazardous Materials have been disposed of or released at, on, under,
about or from any of the Assets by such Seller or such Seller’s Affiliates, or
to such Seller’s Knowledge, any other Person, except in compliance in all
material respects with, or as would not give rise to a material Liability for
such Seller under, the Environmental Legal Requirements.

6.09Taxes.  Except for the matters disclosed on Section 6.09 of the Disclosure
Schedule, as of the Closing Date:

(a)all material Tax Returns required to have been filed by or with respect to
such Seller’s Assets have been timely filed (taking into account any extension
of time to file granted or obtained);

26

 

--------------------------------------------------------------------------------

 

(b)all Tax Returns filed with respect to such Seller’s Assets are true, correct
and complete in all material respects; 

(c)all Taxes due with respect to such Seller’s Assets have been timely paid in
full;

(d)no deficiency for any amount of Tax has been asserted or assessed by a Tax
Authority in writing with respect to any of such Seller’s Assets that has not
been satisfied by payment, settled or withdrawn;

(e)no federal, state, local or foreign audits or administrative or judicial
proceedings are presently pending, or threatened in writing with regard to any
Taxes or Tax Returns with respect to such Seller’s Assets;

(f)no portion of such Seller’s Assets are subject to any partnership within the
meaning of subchapter K of Chapter 1 of Subtitle A of the Code;

(g)all of such Seller’s Assets that are subject to property Tax have been
properly listed and described on the property Tax rolls of the appropriate
taxing jurisdiction for all periods prior to Closing and no portion of such
Assets constitute omitted property for property Tax purposes; and

(h)there are no Encumbrances on such Seller’s Assets that exist in connection
with any failure (or alleged failure) to pay any Tax, other than Permitted
Encumbrances.

The representations set forth in this Section 6.09 are Sellers’ sole
representations with respect to Taxes.

6.10Insurance.  Section 6.10 of the Disclosure Schedule sets forth a true,
correct and complete list of all insurance policies of such Seller by which the
Assets are covered against Liabilities, all of which are in full force and
effect.  Except as set forth in Section 6.10 of the Disclosure Schedule, all
premiums owned by such Seller with respect thereto covering all periods up to
and including the Closing Date have been paid, and no pending notice of default,
cancellation or termination has been received by such Seller.  Such insurance
policies are placed with reputable insurance companies.

6.11No Other Representations.  Except for the representations and warranties
contained in Article V, this Article VI and in the Conveyances, no Seller makes,
and shall not be deemed to make any, other express or implied representation or
warranty with respect to Sellers, the Mustang System or any Assets or
Liabilities thereof, the transactions contemplated hereby, or any other matter,
and Sellers hereby disclaim any other express or implied representations or
warranties.  Except for the representations and warranties expressly set forth
in Article V, this Article VI and in the Conveyances, each Seller, on behalf of
itself and each of its Affiliates, hereby disclaim all Liability and
responsibility for any and all representations, warranties, projections,
forecasts, estimates, appraisals, statements, promises, advice, data or
information made available, communicated or furnished (orally or in writing,
including electronically) to Buyers or any of their respective Affiliates or any
representatives of Buyers or any of their respective Affiliates (including any
opinion, data, information, projection, forecast, estimate, appraisal,
statement, promise or advice that may have been or may be provided to Buyers or
any of their respective Affiliates or any representatives of Buyers or any of

27

 

--------------------------------------------------------------------------------

 

their respective Affiliates by either of the Sellers or any of their
Affiliates), or any errors in or omissions from any of the foregoing.  Without
limiting the foregoing, Sellers make no express or implied representations or
warranties to Buyers or any of their respective Affiliates or any
representatives of Buyers or any of their respective Affiliates regarding the
probable success or profitability or value of the Mustang System or any Assets
or the Liabilities thereof other than as expressly set forth herein and in the
Conveyances. 

Article VII

REPRESENTATIONS AND WARRANTIES OF Buyers

Each Buyer with respect to itself, severally and not jointly with the other
Buyer (with neither Buyer having any liability to Sellers for any breach by the
other Buyer of any representation and warranty under this Article VII), makes
the following representations and warranties to Sellers as of the execution of
this Agreement and as of the Closing Date:

7.01Organization and Qualification.  Such Buyer is a limited liability company
duly organized, validly existing and is in good standing under the laws of the
State of Texas.  Such Buyer has all requisite limited liability company power
and authority to carry on its business as now being conducted and to own, lease
and operate its properties and assets as now owned, leased or operated, and to
perform all its obligations under this Agreement and the other agreements and
instruments to which it is a party or by which it is bound.

7.02Approval and Enforceability.  Such Buyer has all necessary authority and
legal capacity to enter into this Agreement and all other agreements
contemplated to be executed by it hereunder and to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution and delivery of this Agreement and all other
agreements contemplated to be executed and delivered by it hereunder and the
performance of the transactions contemplated hereunder and thereunder by such
Buyer have been duly and validly approved by all requisite action necessary on
behalf of such Buyer.  This Agreement and all other agreements contemplated to
be executed and delivered by such Buyer hereunder, when executed and delivered
by such Buyer and assuming execution and delivery by each other party hereto and
thereto, constitutes the legal, valid and binding obligation of such Buyer,
enforceable against such Buyer in accordance with its terms, subject to
Creditors’ Rights.

7.03Consents and Approvals; No Violations.  The execution and delivery of this
Agreement by such Buyer and all other agreements contemplated to be executed by
it hereunder and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not:

(a)result in a material violation or material breach of, or constitute (with or
without due notice or lapse of time or both) a material default (or give rise to
any right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any Contract to which such Buyer is a party or by
which such Buyer or any of its properties or assets may be bound; or

(b)require such Buyer to obtain or make any material waiver, consent, action,
approval, clearance or authorization of, or registration, declaration or filing
with, any Governmental Entity, other than such approval as may be required to be
obtained under the HSR Act or such other waivers, consents, actions, approvals,
clearances or authorizations of, or registrations, declarations or filings
customarily obtained post-Closing.

7.04Litigation.  There are no civil, criminal, administrative, arbitration or
other proceedings pending or, to such Buyer’s knowledge, threatened against such
Buyer or any of its

28

 

--------------------------------------------------------------------------------

 

Affiliates, and there are no governmental investigations pending or, to such
Buyer’s knowledge, threatened against such Buyer, that seek to restrain or
enjoin the transactions contemplated by this Agreement or that would otherwise
materially interfere with such Buyer’s ownership of the Assets or assumption of
the Assumed Liabilities at Closing. 

7.05Funds.  Such Buyer will have at Closing, sufficient funds in immediately
available cash to make the payments required under Article III, to pay all fees
and expenses to be paid by such Buyer in connection with the transactions
contemplated by this Agreement, to satisfy any other payment obligation that may
arise in connection with or may be required in order to consummate the
transactions contemplated by this Agreement.  Such Buyer expressly acknowledges
that such Buyer’s ability to obtain financing is not a condition to the
obligations of such Buyer hereunder.

7.06Brokers.  Neither Buyer nor any of their Affiliates has entered (directly or
indirectly) into any agreement with any Person that provides for the payment of
any commission, brokerage or “finders’ fee” arising out of the transactions
contemplated by this Agreement for which Sellers or any of their Affiliates
might have any Liability or obligation.

7.07Investigation.  Such Buyer acknowledges and agrees that it (a) has made its
own inquiry and investigation into, and, based thereon, has formed an
independent judgment concerning the Assets and Assumed Liabilities and the
transactions contemplated hereby, and (b) to such Buyer’s knowledge, has been
furnished with, or given adequate access to, such projections, forecasts,
estimates, appraisals, statements, promises, advice, data or information about
the Assets and Assumed Liabilities and any other rights or obligations to be
transferred, directly or indirectly, pursuant to this Agreement, as such Buyer
has requested.  Such Buyer further acknowledges and agrees that (i) the only
representations and warranties made by Sellers or any of their Affiliates are
the representations and warranties of Sellers expressly set forth in Article V,
Article VI and the Conveyances, and such Buyer has not relied upon any other
express or implied representations, warranties or other projections, forecasts,
estimates, appraisals, statements, promises, advice, data or information made,
communicated or furnished by or on behalf of Sellers, any of their Affiliates or
any of their representatives, including any projections, forecasts, estimates,
appraisals, statements, promises, advice, data or information made, communicated
or furnished by or through Sellers’ banking representatives, or management
presentations, electronic or other virtual data room or other due diligence
information, and that such Buyer will not have any right or remedy arising out
of any such representation, warranty or other projections, forecasts, estimates,
appraisals, statements, promises, advice, data or information and (ii) any
Claims that any Buyer Indemnified Party may have for breach of any
representation or warranty shall be based solely on the representations and
warranties expressly set forth in Article V, Article VI or the Conveyances.

7.08No Other Representations.  Except for the representations and warranties
contained in this Article VII, Buyers make no, and shall not be deemed to make
any, other express or implied representation or warranty with respect to Buyers,
the transactions contemplated hereby, or any other matter, and Buyers hereby
disclaim any other express or implied representations or warranties.  Except for
the representations and warranties expressly set forth in this Article VII,
Buyers each, on behalf of themselves and each of their Affiliates, hereby
disclaim all Liability and responsibility for any and all representations,
warranties, projections, forecasts, estimates, appraisals, statements, promises,
advice, data or information made available, communicated or furnished (orally or
in writing, including electronically) to Sellers or any of their respective
Affiliates or any representatives of Sellers or any of their respective
Affiliates (including any opinion, data, information, projection, forecast,
estimate, appraisal, statement, promise or advice that may have been or may be
provided to Sellers or any of their respective Affiliates or any representatives
of

29

 

--------------------------------------------------------------------------------

 

Sellers or any of their respective Affiliates by either of the Buyers or any of
their respective Affiliates), or any errors in or omissions from any of the
foregoing. 

Article VIII

CONDITIONS TO CLOSING AND TERMINATION

8.01Conditions to Obligations of Buyers.  The obligations of Buyers to perform
their respective obligations hereunder at Closing shall be subject to the
satisfaction of the conditions set forth below (which conditions may be waived
in whole or in part by Buyers Representative in its sole discretion in writing
on or before the Closing Date):

(a)The representations and warranties of each Seller found in Article V and
Article VI (disregarding all qualifications as to materiality, material,
Material Adverse Effect or similar standard or qualification) shall be true and
correct in all respects as of the Closing Date, except where the failure of such
representations and warranties to be true and correct would not have a Material
Adverse Effect or materially impair either Seller’s ability to consummate the
Transaction and perform its obligations hereunder, and each Seller shall have
performed in all material respects all covenants and obligations required of
such Seller by this Agreement to be performed on or before the Closing Date, and
Sellers shall have delivered to Buyers a certificate to that effect.

(b)All documents, instruments, certificates or other items required to be
delivered by or on behalf of such Seller pursuant to Section 4.03(a) shall have
been delivered.

(c)No order has been entered by any Governmental Authority having jurisdiction
over the Parties or the subject matter of this Agreement that restrains or
prohibits the Transaction and that remains in effect at the time of Closing.

(d)All waiting periods with respect to filings made under the HSR Act, if any,
for approval of the transaction contemplated by this Agreement shall have
expired or been terminated.

(e)The transactions contemplated by the Appaloosa Purchase Agreement shall have
been consummated or shall be consummated concurrent with the Closing.

(f)All Required Consents shall have been obtained.  

8.02Conditions to Obligation of Sellers.  The obligation of each Seller to
perform their obligations hereunder at Closing shall be subject to the
satisfaction of the conditions set forth below (which conditions may be waived
in whole or in part by each Seller in its sole discretion in writing on or
before the Closing Date):

(a)The representations and warranties of Buyers in Article VII (disregarding all
qualifications as to materiality, material, material adverse effect or similar
standard or qualification) shall be true and correct in all material respects as
of the Closing Date, except where the failure of such representations and
warranties to be true and correct individually or in the aggregate has not had
and would not reasonably be expected to materially impair the ability of Buyers
to consummate the Transaction and perform its obligations hereunder, and Buyers
shall have performed in all material respects all covenants and obligations
required of Buyers by this Agreement to be performed on or before the Closing
Date, and Buyers shall have delivered to Sellers a certificate to that effect.

30

 

--------------------------------------------------------------------------------

 

(b)All documents, instruments, certificates or other items required to be
delivered by or on behalf of Buyers pursuant to Section 4.03(b), including, but
not limited to, payment of the Resolute Closing Amount and the Firewheel Closing
Amount in accordance with Section 3.01, shall have been delivered. 

(c)No order has been entered by any Governmental Authority having jurisdiction
over the Parties or the subject matter of this Agreement that restrains or
prohibits the Transaction and that remains in effect at the time of Closing.

(d)All waiting periods with respect to filings made under the HSR Act, if any,
for approval of the transaction contemplated by this Agreement shall have
expired or been terminated.

(e)The transactions contemplated by the Appaloosa Purchase Agreement shall have
been consummated or shall be consummated concurrent with the Closing.  

8.03Termination.  Notwithstanding anything herein to the contrary, this
Agreement may be terminated at any time prior to Closing:

(a)by Buyers Representative or either Seller if Closing has not taken place on
or before the Outside Date; provided however, that (i) a Seller shall not have
the right to terminate this Agreement pursuant to this Section 8.03(a) if such
Seller is then in breach of any representation, warranty, covenant or obligation
contained in this Agreement which will or has prevented the satisfaction of any
of Buyers’ conditions set forth in Section 8.01, and (ii) Buyers Representative
shall not have the right to terminate this Agreement pursuant to this
Section 8.03(a) if any Buyer is then in breach of any representation, warranty,
covenant or obligation contained in this Agreement which will or has prevented
the satisfaction of any Seller’s conditions set forth in Section 8.02;

(b)by Buyers Representative, if at any time on or after the Scheduled Closing
Date there has been a breach by either Seller of any representation, warranty,
covenant or obligation of such Seller, which breach would prevent the
satisfaction of Buyers’ conditions set forth in Section 8.01 (treating such time
as if it were the Closing for purposes of this Section 8.03(b)), and, if such
breach is of a character that it is capable of being cured, such breach has not
been cured by the Sellers within thirty (30) days after written notice thereof
from the Buyers Representative; provided, however, that Buyers Representative
shall not have the right to terminate this Agreement pursuant to this
Section 8.03(b) if any Buyer is then in breach of any representation, warranty,
covenant or obligation contained in this Agreement which will or has prevented
the satisfaction of any of Sellers’ conditions set forth in Section 8.02;

(c)by any Seller, if at any time on or after the Scheduled Closing Date there
has been a breach by any Buyer of any representation, warranty, covenant or
obligation of any Buyer, which breach would prevent the satisfaction of such
Seller’s conditions set forth in Section 8.02 (treating such time as if it were
the Closing for purposes of this Section 8.03(c)), and, if such breach is of a
character that it is capable of being cured, such breach has not been cured by
such Buyer within thirty (30) days after written notice thereof from a Seller;
provided, however, that such Seller  shall not have the right to terminate this
Agreement pursuant to this Section 8.03(c) if such Seller is then in breach of
any representation, warranty, covenant or obligation contained

31

 

--------------------------------------------------------------------------------

 

in this Agreement which will or has prevented the satisfaction of any of Buyers’
conditions set forth in Section 8.01;  

(d)by Buyers Representative or any Seller, if any Governmental Entity having
competent jurisdiction has issued a final, non-appealable order, decree, ruling
or injunction (other than a temporary restraining order) or taken any other
action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement;

(e)by mutual written agreement of Buyers Representative and Sellers; or

(f)immediately and without any further action by either Party upon the
termination of the Appaloosa Purchase Agreement; provided, however, (i) Resolute
shall not have the right to terminate this Agreement pursuant to this Section
8.03(f) if Resolute is then in breach of its covenants and obligations set forth
in Section 4.02(h) which will or has prevented the satisfaction of Resolute’s
condition set forth in Section 8.02(e) and (ii) Buyers shall not have the right
to terminate this Agreement pursuant to this Section 8.03(f) if any Buyer is
then in breach of its covenants and obligations set forth in Section 4.02(h)
which will or has prevented the satisfaction of any Buyer’s condition set forth
in Section 8.01(e).  

8.04Liabilities Upon Termination.

(a) Buyers’ Default.  If (i) any Seller is entitled to terminate this Agreement
pursuant to Section 8.03(c), or (ii) Resolute is entitled to terminate the
Appaloosa Purchase Agreement pursuant to Section 8.03(c) thereof, resulting in a
termination of this Agreement pursuant to Section 8.03(f), and at such time
Buyers have no existing right to assert termination under Section 8.03(b),
Sellers shall be entitled to elect to either: (1) terminate the Agreement
concurrent with the termination of the Appaloosa Purchase Agreement, instruct
the Escrow Agent to disburse the Firewheel Deposit to Firewheel and the Resolute
Deposit to Resolute and the deposit under the Appaloosa Purchase Agreement to
Resolute, and pursue any and all other remedies available at law, or (2) not
terminate the Agreement or the Appaloosa Purchase Agreement and pursue the
remedy of specific performance of this Agreement and the Appaloosa Purchase
Agreement.  Resolute shall be required to elect the same remedy under this
Section 8.04(a) and Section 8.04(a) of the Appaloosa Purchase Agreement.

(b)Sellers’ Default.  If Buyers Representative (i) is entitled to terminate this
Agreement pursuant to Section 8.03(b), or (ii) is entitled to terminate the
Appaloosa Purchase Agreement pursuant to Section 8.03(b) thereof, resulting in a
termination of this Agreement pursuant to Section 8.03(f), and at such time no
Seller has any existing right to assert termination under Section 8.03(c),
Buyers shall be entitled to elect to either: (1) terminate the Agreement
concurrent with the termination of the Appaloosa Purchase Agreement and instruct
the Escrow Agent to return the Deposits as well as the deposit under the
Appaloosa Purchase Agreement to Buyers, and pursue any and all other remedies
available at law, or (2) not terminate the Agreement or the Appaloosa Purchase
Agreement and pursue the remedy of specific performance of this Agreement and
the Appaloosa Purchase Agreement.  Buyers Representative shall be required to
elect the same remedy under this Section 8.04 and Section 8.04 of the Appaloosa
Purchase Agreement.

32

 

--------------------------------------------------------------------------------

 

(c)Outside Date. 

(i)If Closing does not occur because any Seller terminates this Agreement
pursuant to Section 8.03(a), Firewheel shall be entitled to instruct the Escrow
Agent to disburse the Firewheel Deposit to Firewheel and Resolute shall be
entitled to instruct the Escrow Agent to disburse the Resolute Deposit to
Resolute and the deposit under the Appaloosa Purchase Agreement to Resolute, and
pursue any and all other remedies available at law.  Resolute shall be required
to elect the same remedy under this Section 8.04(c) and Section 8.04(c) of the
Appaloosa Purchase Agreement.

(ii)If Closing does not occur because Buyers Representative terminates this
Agreement pursuant to Section 8.03(a),  the Buyers Representative shall be
entitled to instruct the Escrow Agent to return the Deposits as well as the
Deposit under the Appaloosa Purchase Agreement to Buyers, and pursue any and all
other remedies available at law as a result of Sellers breach.

(d)If Closing does not occur because Sellers or Buyers Representative terminate
this Agreement pursuant to Section 8.03(d) or Section 8.03(e), Buyers shall be
entitled to instruct the Escrow Agent to return the Deposits to Buyers and
neither Sellers nor Buyers shall have any further claims against the other under
this Agreement.

(e)Deposit.

(i)If any Seller elects and is entitled to receive the Deposits under any
provision of this Section 8.04, Buyers Representative and the applicable Seller
shall promptly deliver a joint written instruction to the Escrow Agent
instructing the Escrow Agent, pursuant to the terms of the Escrow Agreement, to
deliver by wire transfer the Resolute Deposit to Resolute in immediately
available funds and the Firewheel Deposit to Firewheel in immediately available
funds, in each case to the bank account designated by Firewheel and Resolute in
the Escrow Agreement.

(ii)If Buyers elect and are entitled to have the Deposits returned under any
provision of this Section 8.04, Buyers Representative and each Seller shall
promptly deliver a joint written instruction to the Escrow Agent instructing the
Escrow Agent, pursuant to the terms of the Escrow Agreement, to deliver the
aggregate amount of the Deposits by wire transfer of immediately available funds
to the bank account designated by Buyers Representative in the Escrow
Agreement.    

8.05Effect of Termination.  If this Agreement is terminated pursuant to
Section 8.03: this Agreement shall become void and of no further force or effect
(except for the provisions of Sections 8.04, 8.05, 10.01, 10.04, 10.05 and 10.09
and Article XI, which shall, except to the extent otherwise specifically
provided, survive such termination and continue in full force and effect);
provided, that such termination shall not relieve any Party of any Liability for
any breach of this Agreement or Fraud prior to such termination.

Article IX

SURVIVAL

33

 

--------------------------------------------------------------------------------

 

9.01Survival.  The representations and warranties in this Agreement shall
survive Closing until 11:59 p.m. Central time on the date that is three hundred
and sixty-five (365) days following the Closing Date (where the day after the
Closing Date is day one (1)); provided, that the representations and warranties
set forth in (a) Sections 5.01 (Organization and Qualification), 5.02 (Approval
and Enforceability), 5.04 (Brokers), 6.09 (Taxes), 7.01 (Organization and
Qualification), 7.02 (Approval and Enforceability), 7.06 (Brokers) and 7.07
(Investigation) (collectively, the “Fundamental Representations”) shall survive
indefinitely, provided, however, that Section 6.09 shall survive until sixty
(60) days after the expiration of the applicable statute of limitations with
respect thereto.  An Indemnified Party seeking a remedy pursuant to
Section 10.01 for a breach of a representation or warranty must commence a Claim
with respect to such a breach within the survival period noted above.  In the
event that such a Claim for indemnification is properly brought under
Section 10.01 within the survival period, the survival period under this
Section 9.01 with respect to the breach of the applicable representation or
warranty shall be deemed to toll, with respect to such Claim only, until such
Claim is ultimately resolved by a written instrument executed by each of the
Parties or finally resolved by a court of competent jurisdiction.  If an
Indemnified Party fails to commence a Claim arising from the breach of a
representation or warranty hereunder within the survival period, such
Indemnified Party shall be deemed to have waived such Claim and all Damages
related thereto.  All covenants and agreements contained herein shall remain in
full force and effect until all obligations with respect thereto shall have been
performed or satisfied or shall have been terminated in accordance with their
terms. 

Article X

ADDITIONAL AGREEMENTS OF THE PARTIES

10.01Indemnification.  

(a)Subject to the survival provisions set forth in Article IX, from and after
Closing, each Seller, severally and not jointly, shall indemnify, defend, hold
harmless and release Buyers, their respective Affiliates, Caprock Parent, Energy
Spectrum Partners VII LP or any direct or indirect Affiliate or affiliated
investment funds or portfolio companies of Energy Spectrum Partners VII LP or
any affiliated investment funds or Persons advised or managed by Energy Spectrum
Partners VII LP, and each of their respective directors, officers, employees and
agents (collectively, the “Buyer Indemnified Parties”) from and against any and
all Damages that arise out of, result from or are payable as a result of the
following:

(i)the breach of any representation or warranty made by such Seller
(disregarding all qualifications as to materiality, material, Material Adverse
Effect or similar standard or qualification) in Article V, Article VI of this
Agreement, in any certificate delivered by such Seller at Closing or in the
Conveyances;

(ii)the failure of such Seller to perform any covenant or obligation hereunder;

(iii)any and all Seller’s Taxes attributable to such Seller and

(iv)such Seller’s interest in any and all Excluded Assets or Retained
Liabilities.

Provided, that:

34

 

--------------------------------------------------------------------------------

 

(1)  all indemnification obligations of Sellers hereunder are several and not
joint obligations of Sellers and, as such, Buyers will have no Claim or right to
indemnification against a given Seller (1) for a representation or warranty
pursuant to Article V or Article VI that a given Seller did not make, and (2)
for any breach of a covenant or obligation of the other Seller;  

(2)  subject to clause (3) below, in no event shall Resolute, on the one hand,
or Firewheel, on the other hand, be liable for any portion of an indemnification
obligation under this Section 10.01 arising from a representation or warranty
pursuant to Article VI that exceeds their respective percentage interest in the
Assets (being 51% with respect to Resolute and 49% with respect to Firewheel)
regardless of whether such indemnification obligation relates solely to a breach
of such a representation or warranty by one Seller but not the other;

(3) notwithstanding clause (2) above, if Resolute is in breach of a
representation or warranty set forth in Article VI but Firewheel is not in
breach due to a difference in the application of the “Knowledge” qualifier,
Resolute shall be liable for 100% of the indemnification obligation under this
Section 10.01 arising therefrom; and

(4)if Buyers are entitled to a recovery from the Sellers due to a breach of an
identical representation or warranty in Article VI made by both Sellers, and the
Buyers’ right to recovery for such breach (subject to the limitations and
conditions set forth in this Article X) has been finally determined against one
Seller in accordance with a proceeding pursuant to Section 11.01, the Buyer
shall not be required to bring an additional action pursuant to Section 11.01
against the other Seller, as applicable, in order to establish its right to
receive recovery against such Seller, it being agreed that such other Seller
shall be required to pay its percentage of such recovery (subject to the
provisions of clause (3) above).  In addition, if a proceeding against one
Seller pursuant to Section 11.01 determines that Buyers are not entitled to
recovery for a breach against such Seller, the Buyer may not bring an additional
action against the other Seller in order to establish its right to receive
recovery against such Seller, it being agreed that such other Seller shall
likewise not be liable for the alleged breach.  The Parties acknowledge that the
intent of this clause (4) is to not require or permit Buyers to proceed through
two separate claims for a claim of breach that is identical against both
Sellers.

(b)Subject to the survival provisions set forth in Article IX, from and after
Closing, Buyers shall indemnify, defend, hold harmless and release each Seller,
its Affiliates, EnCap Investments L.P. or holders of any interests in any
investment funds advised or managed by EnCap Investments L.P. and each of their
respective directors, officers, employees and agents (collectively, the “Seller
Indemnified Parties”) from and against any and all Damages that arise out of,
result from or are payable as a result of the following:

(i)the breach of any representation or warranty made by Buyers in Article VII of
this Agreement or in any certificate delivered by Buyers at Closing or in the
Conveyances;

35

 

--------------------------------------------------------------------------------

 

(ii)the failure of Buyers to perform any covenant or obligation hereunder; and 

(iii)the Assumed Liabilities,

provided, that to the extent and for the periods Sellers are obligated hereunder
to indemnify any Buyer Indemnified Party pursuant to Section 10.01(a), in no
event shall Buyer be responsible for any Damages for which a Seller is obligated
under this Agreement to indemnify a Buyer Indemnified Party.  

(c)Limitations on Indemnity for Representations and Warranties.

(i)Notwithstanding anything to the contrary in this Agreement, but subject to
the exclusions set forth in the following sentence and other than with respect
to Claims arising out of Fraud or a breach of the Fundamental Representations, a
Seller shall indemnify, defend, hold harmless or release the Buyer Indemnified
Parties for any Damages pursuant to Section 10.01(a)(i) only to the extent the
aggregate amount of such Damages suffered or incurred by the Buyer Indemnified
Parties (A) exceeds (1) $357,000 (where Resolute is the Indemnifying Party) or
(2) $343,000 (where Firewheel is the Indemnifying Party) (each, as applicable,
the “Deductible”), and (B) does not exceed (1) $1,785,000 (where Resolute is the
Indemnifying Party) or (2) $1,715,000 (where Firewheel is the Indemnifying
Party) (each, as applicable, the “Cap”).  The Parties acknowledge and agree that
the intent of this Section 10.01(c), and this Agreement, is that Buyers shall
bear all liability and responsibility for Damages with respect to matters set
forth in Section 10.01(a)(i) (y) for any Damages below the Deductible in the
aggregate, and (z) for any Damages exceeding the applicable Cap in the aggregate
(in each case, excluding Claims arising out of Fraud or a breach of the
Fundamental Representations).

(ii)The amount of any and all Damages under this Section 10.01 will be
determined net of any insurance actually received by an Indemnified Party or its
Affiliates from third Persons in connection with the facts giving rise to the
right of indemnification (in each case, calculated net of reasonable third party
out-of-pocket costs and expenses of such recoveries but not including any costs
or expenses attributable to increases in insurance premiums) (such recoveries
being a “Recovery”).  Where an Indemnified Party actually receives a Recovery
and the Indemnifying Party has already paid, pursuant to this Section 10.01, to
the Indemnified Party compensation for Damages to which such Recovery relates,
the Indemnified Party shall refund to the Indemnifying Party that portion of
such indemnification payment that would not have been required to have been made
had the Recovery occurred prior to its initial payment for indemnification.

(iii)Only with respect to a Claim for Damages incurred with respect to a Claim
by a third Person, in no event will an Indemnified Party be entitled to recover
for any Damages that are not paid to such third Person (e.g., general and
administrative time or other overhead expenses) and no Indemnifying Party will
be liable hereunder in respect of any Claim if such Claim would not have arisen
but for a change in legislation

36

 

--------------------------------------------------------------------------------

 

or accounting policies or a change in interpretation of applicable Legal
Requirement as determined by a Governmental Entity. 

(iv)Notwithstanding anything to the contrary in this Agreement, in the event a
Buyer Indemnified Party asserts a claim for indemnification under
Section 10.01(a)(i) as a result of a breach of a Seller’s representation and
warranty in Section 6.03, the applicable Seller  may, but shall not be required
to, elect to cure the applicable breach.  If such Seller so elects, the Buyer
Indemnified Party’s demand for indemnification shall be tolled for a period of
sixty (60) days during which such Seller may cure the breach.  If such Seller is
unable to cure the breach during such period, the Buyer Indemnified Party’s
indemnification claim may proceed, subject to all the other terms and conditions
of this Agreement.

(d)In the event that any Claim for which a Seller, on the one hand, or a Buyer,
on the other hand (each an “Indemnifying Party”), would be liable to the other
Party or another Person indemnified under this Section 10.01 (each collectively,
an “Indemnified Party”) is asserted against or sought to be collected from such
Indemnified Party by a non-Affiliate third Person, the Indemnified Party shall
notify all applicable Indemnifying Parties in writing of such Claim promptly
after becoming aware of such Claim, specifying the nature of and specific basis
for such Claim and the amount or the estimated amount thereof to the extent then
feasible (the “Claim Notice”); provided, however, that no failure or delay in
the giving of such Claim Notice shall relieve the applicable Indemnifying Party
of any Liability hereunder, except to the extent the Indemnifying Party is
materially prejudiced by such omission or delay.  Each applicable Indemnifying
Party shall have thirty (30) days from the delivery of the Claim Notice (the
“Notice Period”) to notify the Indemnified Party to the extent it desires, at
the sole cost and expense of the Indemnifying Party, to defend the Indemnified
Party against such Claim; provided, however, that any Indemnified Party is
hereby authorized during the Notice Period, after giving additional notice to
the Indemnifying Party, to file any motion, answer or other pleading necessary
to protect its interests or those of the Indemnifying Party and not prejudicial
to the defense of such Claim.  If the Indemnifying Party notifies the
Indemnified Party within the Notice Period that it desires to defend the
Indemnified Party against all or any portion of such Claim, then the
Indemnifying Party shall, at its own expense, assume the defense of any such
Claim either directly or through its insurer.  In such case, but subject to
Section 10.01 below, the Indemnifying Party shall control the course of and make
all decisions concerning any such proceeding, select and employ counsel, and
settle or prosecute such proceeding to a final conclusion, and the Indemnified
Party may participate in, but not control, any such defense or settlement at its
own cost and with its own counsel, and if requested by the Indemnifying Party,
the Indemnified Party agrees to cooperate with the Indemnifying Party and its
counsel in contesting any Claim that the Indemnifying Party elects to contest,
or, if appropriate and related to the Claim in question, in making any
counterclaim against the Person asserting the third-party Claim, or any
cross-complaint against any Person.  To the extent the Indemnifying Party elects
not to assume the defense of any Claim for which it has an indemnity obligation
under this Section 10.01, the Indemnified Party shall have the right to defend,
and be reimbursed for its reasonable cost and expense incurred (but only if and
to the extent the Indemnified Party is actually entitled to indemnification
hereunder) in regard to such Claim with counsel selected by the Indemnified
Party (who shall be reasonably satisfactory to the Indemnifying Party), by all

37

 

--------------------------------------------------------------------------------

 

appropriate proceedings.  In such circumstances, the Indemnified Party shall
defend such Claim in good faith and have full control of such defense and
proceedings; provided, however, that the Indemnified Party may not enter into
any compromise or settlement of such Claim, if indemnification is to be sought
hereunder, without the Indemnifying Party’s consent.  Additionally, in such
circumstances, the Indemnifying Party may participate in, but not control, any
defense or settlement controlled by the Indemnified Party pursuant to this
Section 10.01(d), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.  Notwithstanding the foregoing, the
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, effect any settlement of any pending proceeding in respect of
which any Indemnified Party is a party, unless (A) such settlement includes a
full and unconditional release of such Indemnified Party from all liability on
Claims that are the subject matter of such proceeding, (B) such settlement does
not contain any admission of wrongdoing or illegal conduct and (C) the
Indemnifying Party has agreed in writing that it is liable to pay the full
amount of the settlement to the extent pertaining to such Indemnified Party. 

(e)If a Party becomes an Indemnified Party, it shall, at the Indemnifying
Party’s expense, cooperate with the Indemnifying Party and permit the
Indemnifying Party reasonable access to the Indemnified Party’s books, records,
facilities and employees for the purpose of permitting the Indemnifying Party to
perform its obligations under this Section 10.01; provided, however, that the
Indemnified Party shall not be required to disclose to the Indemnifying Party
any documents or correspondence covered by the attorney-client privilege or the
work product doctrine, except pursuant to a joint defense agreement.  To the
extent that any documents or correspondence are covered by the attorney-client
privilege or the work product doctrine, the Indemnified Party shall notify the
Indemnifying Party if the Indemnified Party seeks to protect such privilege with
respect to third parties. The Indemnified Party shall disclose to the
Indemnifying Party the non-privileged contents of any such documents or
correspondence.  If requested by the Indemnifying Party, the Indemnified Party
and the Indemnifying Party shall negotiate in good faith a joint defense
agreement with respect to the matter that is the subject of the privileged
communication or work product.

(f)Joint Indemnification Matters.

(i)In the event each Seller is an Indemnifying Party hereunder in respect of any
Claim (a “Joint Indemnification Matter”) and Sellers desire to jointly defend
such Joint Indemnification Matter under Section 10.01(d), then, to the extent
mutually agreed upon by Sellers, each Seller shall be entitled to select its own
counsel to defend such Joint Indemnification Matter, and, to the extent mutually
agreed upon by Sellers, Sellers shall jointly determine all aspects of the
litigation strategy and all actions taken to defend such Joint Indemnification
Matter.

(ii)The Parties agree that the admission of liability, consent to judgment or
entry into settlement with respect to any Claim, or consent to entry of any
judgment or entry into any settlement with respect to a Joint Indemnification
Matter by one Seller shall not in any event whatsoever be deemed or construed to
be an admission of liability of the other Seller with respect to such matter or
evidence that such other Seller is liable with respect to such matter.

38

 

--------------------------------------------------------------------------------

 

(g)If any Buyer Indemnified Party shall be entitled to indemnification pursuant
to this Agreement and any of the Resolute Indemnity Escrow Amount or Firewheel
Indemnity Escrow Amount then remains on deposit with the Escrow Agent, Buyers
Representative and Resolute or Firewheel, as applicable, shall promptly provide
a joint written instruction to the Escrow Agent to deliver such amounts from the
applicable escrow account to Buyers in satisfaction of such indemnification
obligation; provided that in no event shall the Resolute Indemnity Escrow Amount
be used to satisfy an indemnification obligation of Firewheel or the Firewheel
Indemnity Escrow Amount be used to satisfy an indemnification obligation of
Resolute. Pursuant to the terms of the Escrow Agreement, (i) five hundred
thirty-five thousand five hundred dollars ($535,500) of the Resolute Indemnity
Escrow Amount and five hundred fourteen thousand five hundred dollars ($514,500)
of the Firewheel Indemnity Escrow Amount, less any amounts subject to a pending
Claim by a Buyer Indemnified Party, shall be released to Resolute and Firewheel,
as applicable, on the date that is one hundred and eight-three (183) days
following the Closing Date (where the day after the Closing Date is day one
(1)), provided that any amounts retained with respect to a pending Claim upon
such date that are later determined to be due to Sellers in a final
determination of such Claim shall be immediately released to Sellers in the
amount so determined in such final determination, and (ii) the remainder of the
Resolute Indemnity Escrow Amount and the Firewheel Indemnity Escrow Amount, less
any amounts subject to a pending Claim by a Buyer Indemnified Party shall be
released to Resolute and Firewheel, as applicable, on the date that is three
hundred and sixty-five (365) days following the Closing Date (where the day
after the Closing Date is day one (1)). The release of either the Resolute
Indemnity Escrow Amount or the Firewheel Indemnity Escrow Amount shall not
relieve either Seller of liability they may have to Buyer pursuant to this
Agreement.  Sellers acknowledge that, after the release of such amounts to
Sellers, Buyers may continue to make claims under this Section 10.01 until the
expiration of the applicable survival period specified in Section 9.01 and may
have recourse directly to Sellers pursuant to this Section 10.01 or, if
applicable, the offset provisions of Section 11.02(b). Any amounts payable by
Resolute under Section 10.01(a) shall be payable (i) first, from the Resolute
Indemnity Escrow Amount (if any) held on deposit with the Escrow Agent and (ii)
second, only after the entirety of the Resolute Indemnity Escrow Amount has been
disbursed by the Escrow Agent, by Resolute. Any amounts payable by Firewheel
under Section 10.01(a) shall be payable (i) first, from the Firewheel Indemnity
Escrow Amount (if any) held on deposit with the Escrow Agent and (ii) second,
only after the entirety of the Firewheel Indemnity Escrow Amount has been
disbursed by the Escrow Agent, by Firewheel. 

(h)Any payments made to any Indemnified Party pursuant to this Section 10.01
shall constitute a further adjustment of the Purchase Price (as adjusted
pursuant to the terms of this Agreement) for Tax purposes and shall be treated
as such by Buyer and Seller on their Tax Returns to the extent permitted by
Legal Requirements.

(i)Each Seller and Buyer acknowledge and agree that except as expressly set
forth in Article VIII, (i) the payment of money, as limited by the terms of this
Agreement, shall be adequate compensation for breach of any representation,
warranty, covenant or agreement contained herein (or any certificate delivered
pursuant hereto) or for any other claim arising in connection with or with
respect to the transactions contemplated by this Agreement and (ii) each

39

 

--------------------------------------------------------------------------------

 

Buyer and each Seller hereby waives any and all rights to rescind, cancel,
terminate, revoke or void this Agreement or any of the transactions contemplated
hereby. 

(j)Any claim for indemnity under Section 10.01(a) by any Buyer Indemnified Party
that is not a Buyer must be brought and administered by Buyers Representative.
No Buyer Indemnified Party other than a Buyer shall have any rights against
either Seller under the terms of Section 11.3 except as may be exercised on its
behalf by Buyers Representative.

10.02Exclusive Remedy Post-Closing.  From and after Closing, Section 10.01 shall
be the exclusive remedy of each Seller against Buyers and each Buyer against
Sellers for monetary Damages with respect to this Agreement and the transactions
contemplated hereby and each of the Parties hereby waives any other Claim, cause
of action, or remedy for monetary Damages that it might assert against the
other, whether under statutory or common law, or any other Legal Requirement;
provided, however, that:

(a)nothing in this Section 10.02 shall prevent any Party from (i) seeking
specific performance, injunctive and/or similar equitable relief for Claims of
breach or failure to perform covenants performable under this Agreement at any
time after Closing, or (ii) seeking recovery for Fraud by any Seller;

(b)nothing set forth in this Agreement is intended to limit or otherwise waive
any rights, remedies, defenses or recourse any Seller may have against any
Person (including the other Seller or any other Seller Indemnified Party) other
than Buyer for any Damages, obligations or liabilities that may be incurred with
respect to ownership, use or operation of the Assets, the Excluded Assets or the
Retained Liabilities; and

(c)nothing set forth in this Agreement is intended to limit or otherwise waive
any rights, remedies, defenses or recourse any Party may have against any other
Party under the terms of any Commercial Agreements.

10.03Cooperation and Preservation of Books and Records.  The Parties recognize
that the Parties and their respective Affiliates may need access, from time to
time, after the Closing Date, to certain accounting and Tax records and
information held by the other Parties; therefore, the Parties shall (a) properly
retain and maintain such records until the thirtieth (30th) day following the
last date on which the period to which such records relate is subject to audit
by any Governmental Entity, and (b) subject to the right of each Party to
refrain from disclosing or making available any proprietary information, any
written or oral communications that are subject to the attorney-client
privilege, any other legal privilege and any documents that are covered by the
work product doctrine, allow the requesting Party and its respective agents and
other representatives, at times and dates mutually acceptable to the Parties, to
inspect, review, and make copies of such records as the requesting Party may
deem necessary or appropriate from time to time for use in connection with the
preparation of Tax Returns or in connection with any lawsuit, Claim or Tax audit
relating to the Assets.  Such inspection, review and copying of records shall be
conducted during normal business hours and at the requesting Party’s sole cost
and expense.

10.04Limitation of Liability.  IN NO EVENT SHALL ANY PARTY HERETO BE LIABLE
HEREUNDER FOR (a) EXEMPLARY OR PUNITIVE DAMAGES OR (b) INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, OR LOST PROFITS OF ANY KIND (TO THE EXTENT
SUCH LOST PROFITS DO NOT CONSTITUTE DIRECT DAMAGES UNDER APPLICABLE LAW),
ARISING DIRECTLY

40

 

--------------------------------------------------------------------------------

 

OR INDIRECTLY FROM, INCIDENT TO, OR IN ANY WAY CONNECTED WITH THIS AGREEMENT,
REGARDLESS OF SOLE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR DEFECT IN
PREMISES, EQUIPMENT OR MATERIAL, AND REGARDLESS OF WHETHER PRE-EXISTING THIS
AGREEMENT, EXCEPT, IN THE CASE OF THIS CLAUSE (b), TO THE EXTENT SUCH DAMAGES
ARE (i) NOT BASED ON ANY SPECIAL CIRCUMSTANCES OF THE PARTY ENTITLED TO
INDEMNIFICATION AND (ii) THE NATURAL, PROBABLE AND REASONABLY FORESEEABLE RESULT
OF THE EVENT THAT GAVE RISE THERETO OR THE MATTER FOR WHICH INDEMNIFICATION IS
SOUGHT. NOTWITHSTANDING THE FOREGOING, THIS WAIVER SHALL NOT APPLY TO THE EXTENT
SUCH EXEMPLARY, PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES, OR LOST PROFITS ARE ASSERTED BY A THIRD PARTY AGAINST AN INDEMNIFIED
PARTY. 

IN CONNECTION WITH GRANTING PHYSICAL ACCESS TO THE ASSETS PURSUANT TO
SECTION 4.02, EACH BUYER REPRESENTS THAT IT IS ADEQUATELY INSURED AND WAIVES,
RELEASES AND AGREES TO INDEMNIFY SELLERS, THEIR AFFILIATES, AND THEIR RESPECTIVE
DIRECTORS, OWNERS, MEMBERS, PARTNERS, OFFICERS, SHAREHOLDERS, EMPLOYEES, AGENTS
AND REPRESENTATIVES AGAINST ALL CLAIMS ARISING AS A RESULT OF ANY ACTIVITIES OF
SUCH BUYER OR SUCH BUYER’S REPRESENTATIVES OR AFFILIATES IN CONDUCTING ANY
INSPECTION OF THE ASSETS, WHETHER OR NOT SUCH CLAIMS, INJURIES OR DAMAGES ARISE
IN WHOLE OR IN PART OF OUT SUCH SELLER’S NEGLIGENCE, EXCEPT FOR INJURIES OR
DAMAGES CAUSED BY SUCH SELLER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THIS
WAIVER, RELEASE AND INDEMNITY BY SUCH BUYER SHALL SURVIVE TERMINATION OF THIS
AGREEMENT.

NOTWITHSTANDING ANYTHING TO CONTRARY, NO FIREWHEEL EXCLUDED ENTITY, NOR ANY
AFFILIATE THEREOF (OTHER THAN FIREWHEEL OR ANY OF ITS DIRECT OR INDIRECT
SUBSIDIARIES), OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR ADVISORS, SHALL HAVE (AND EACH BUYER WAIVES ANY CLAIMS AGAINST ANY SUCH
PERSONS WITH RESPECT TO) ANY LIABILITY (WHETHER IN CONTRACT, TORT OR OTHERWISE)
FOR ANY OBLIGATIONS OR LIABILITIES OF FIREWHEEL OR ANY OF ITS AFFILIATES OR ANY
OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS AND OTHER
REPRESENTATIVES ARISING UNDER OR RELATING TO THIS AGREEMENT, THE DOCUMENTS AND
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

NOTWITHSTANDING ANYTHING TO CONTRARY, NO CAPROCK EXCLUDED ENTITY, NOR ANY
AFFILIATE THEREOF (OTHER THAN CAPROCK MIDSTREAM HOLDINGS OR ANY OF ITS DIRECT OR
INDIRECT SUBSIDIARIES), OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR ADVISORS, SHALL HAVE (AND EACH SELLER WAIVES ANY CLAIMS
AGAINST ANY SUCH PERSONS WITH RESPECT TO) ANY LIABILITY (WHETHER IN CONTRACT,
TORT OR OTHERWISE) FOR ANY OBLIGATIONS OR LIABILITIES OF BUYERS OR ANY OF

41

 

--------------------------------------------------------------------------------

 

THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS AND OTHER REPRESENTATIVES ARISING UNDER OR RELATING
TO THIS AGREEMENT, THE DOCUMENTS AND AGREEMENTS DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

10.05Disclaimers; Sale “As Is” “Where Is”.  

(a)Buyers acknowledge that, except as expressly set forth herein and in the
Conveyances, (i) SELLERS HAVE NOT MADE, AND THE CONVEYANCES SHALL NOT BE DEEMED
TO HAVE MADE, AND (ii) SELLERS HEREBY EXPRESSLY DISCLAIM AND NEGATE, ANY
REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, INCLUDING
(A) ANY IMPLIED OR EXPRESS REPRESENTATION OR WARRANTY AS TO THE CONDITION,
MERCHANTABILITY, USAGE, NON-INFRINGEMENT, FREEDOM FROM HIDDEN DEFECTS OR OTHER
DEFECTS, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, (B) ANY
REPRESENTATION OR WARRANTY AS TO (1) CONTRACTUAL, ECONOMIC OR FINANCIAL
INFORMATION ASSOCIATED WITH THE ASSETS OR THE ASSUMED LIABILITIES, (2) ANY
PROJECTIONS, FORECASTS, BUSINESS PLANS OR BUDGET INFORMATION, (3) THE CONTINUED
FINANCIAL VIABILITY OR PRODUCTIVITY OF THE ASSETS, (4) THE ENVIRONMENTAL OR
PHYSICAL CONDITION OF THE ASSETS, OR (5) TITLE TO THE ASSETS AND (C) ANY AND ALL
IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW IN EFFECT NOW OR IN THE FUTURE,
IT BEING THE EXPRESS INTENTION OF THE PARTIES THAT THE ASSETS SHALL BE CONVEYED
TO BUYERS AS IS AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR.

(b)EACH BUYER REPRESENTS TO SELLERS THAT SUCH BUYER HAS MADE OR CAUSED TO BE
MADE SUCH INSPECTIONS WITH RESPECT TO THE ASSETS AS SUCH BUYER DEEMS APPROPRIATE
AND SUCH BUYER WILL ACCEPT THE ASSETS AS IS, WHERE IS, IN THEIR PRESENT
CONDITION AND STATE OF REPAIR.  SUBJECT TO CLAIMS ARISING OUT OF FRAUD, SUCH
BUYER’S REMEDIES FOR ANY BREACH BY SELLERS OF ITS EXPRESS REPRESENTATIONS OR
WARRANTIES HEREIN OR IN THE CONVEYANCES, OR SELLERS’ INDEMNITIES PURSUANT TO
SECTION 10.01, IF CLOSING OCCURS (A) EACH BUYER WILL ACCEPT THE PHYSICAL AND
ENVIRONMENTAL CONDITION OF SAME ON AN “AS IS-WHERE IS” BASIS, AND (B) EACH BUYER
FOREVER RELEASES SELLERS FROM ANY LIABILITY WITH RESPECT TO THE PHYSICAL AND
ENVIRONMENTAL CONDITION OF THE ASSETS REGARDLESS OF WHETHER CAUSED BY OR
ATTRIBUTABLE TO SELLERS’ SOLE, JOINT, COMPARATIVE OR CONCURRENT NEGLIGENCE,
FAULT, OR STRICT LIABILITY, AND REGARDLESS OF WHETHER ARISING DURING THE PERIOD
OF, OR FROM, OR IN CONNECTION WITH ANY SELLER’S OWNERSHIP OF THE ASSETS OR USE
OF THE PROPERTY DESCRIBED IN THE REAL PROPERTY LEASES BEFORE OR AT THE
CLOSING.  WITHOUT LIMITING THE FOREGOING BUT SUBJECT TO EACH BUYER’S REMEDIES
FOR FRAUD, ANY BREACH BY SELLERS OF THEIR EXPRESS REPRESENTATIONS OR WARRANTIES
HEREIN OR IN THE CONVEYANCES, AND WITH RESPECT TO SELLERS’ INDEMNITIES PURSUANT
TO SECTION 10.01, EACH BUYER WAIVES ANY RIGHT TO

42

 

--------------------------------------------------------------------------------

 

RECOVER FROM SELLERS AND FOREVER RELEASES AND DISCHARGES SELLERS AND AGREES TO
RELEASE, INDEMNIFY, DEFEND AND HOLD SELLERS INDEMNITEES HARMLESS FROM ANY AND
ALL DAMAGES, CLAIMS, LOSSES, LIABILITIES, PENALTIES, FINES, LIENS, JUDGMENTS,
COSTS AND EXPENSES WHATSOEVER, INCLUDING ATTORNEYS’ FEES AND COSTS, WHETHER
DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON
ACCOUNT OF OR IN ANY WAY BE CONNECTED WITH THE PHYSICAL AND ENVIRONMENTAL
CONDITION OF THE ASSETS OR USE OF THE PROPERTY DESCRIBED IN THE REAL PROPERTY
LEASES AT THE CLOSING OR ANY LEGAL REQUIREMENTS APPLICABLE TO THE ASSETS,
REGARDLESS OF WHETHER ARISING DURING THE PERIOD OF, OR FROM, OR IN CONNECTION
WITH, SELLERS’ OWNERSHIP OF THE ASSETS OR USE OF THE PROPERTY DESCRIBED IN THE
REAL PROPERTY LEASES AT OR PRIOR TO THE CLOSING, AND REGARDLESS OF WHETHER
ATTRIBUTABLE TO THE STRICT LIABILITY OF SELLERS OR TO THE SOLE, JOINT,
COMPARATIVE OR CONCURRENT NEGLIGENCE OF SELLERS, EVEN IF CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLERS PRIOR TO CLOSING. 

(c)WITH RESPECT TO THIS AGREEMENT, THE PARTIES AGREE THAT THE PROVISIONS SET OUT
IN THIS ARTICLE 10 COMPLY WITH THE REQUIREMENT, KNOWN AS THE EXPRESS NEGLIGENCE
RULE, TO EXPRESSLY STATE IN A CONSPICUOUS MANNER TO AFFORD FAIR AND ADEQUATE
NOTICE THAT THIS AGREEMENT HAS PROVISIONS REQUIRING BUYER TO BE RESPONSIBLE FOR
THE NEGLIGENCE (WHETHER GROSS, SOLE, JOINT, ACTIVE, PASSIVE, COMPARATIVE OR
CONCURRENT), STRICT LIABILITY, OR OTHER FAULT OF MEMBERS OF THE SELLER
INDEMNIFIED PARTIES. BUYER REPRESENTS TO EACH SELLER INDEMNIFIED PERSON (A) THAT
BUYER HAS CONSULTED AN ATTORNEY CONCERNING THIS AGREEMENT OR, IF IT HAS NOT
CONSULTED AN ATTORNEY, THAT BUYER WAS PROVIDED THE OPPORTUNITY AND HAD THE
ABILITY TO SO CONSULT, BUT MADE AN INFORMED DECISION NOT TO DO SO AND (B) THAT
EACH BUYER FULLY UNDERSTANDS ITS OBLIGATIONS UNDER THIS AGREEMENT.

10.06Tax Matters

(a)Apportionment of Tax Liability

(i)Sellers shall be allocated and bear all Taxes attributable to (i) any tax
period (or portion thereof) ending prior to the Effective Time and (ii) the
portion of any Straddle Period ending prior to the Effective Time. Any
deductions, credits or refunds pertaining to the aforementioned Taxes, no matter
when received, shall belong to Sellers. Buyers shall be allocated and bear all
Taxes attributable to (i) any tax period (or portion thereof) beginning on or
after the Effective Time and (ii) the portion of any Straddle Period beginning
on the Effective Time. Any deductions, credits or refunds pertaining to the
aforementioned Taxes, no matter when received, shall belong to Buyers.

(ii)For purposes of determining the allocations described in
Section 10.06(a)(i), (i) Taxes that are based upon or related to income or
receipts or imposed on a transactional basis shall be allocated to the period
(or portion thereof) in

43

 

--------------------------------------------------------------------------------

 

which the transaction giving rise to such Taxes occurred, and (ii) Taxes that
are ad valorem, property or similar Taxes imposed on a periodic basis pertaining
to a Straddle Period shall be allocated between the portion of such Straddle
Period ending prior to the Effective Time and the portion of such Straddle
Period beginning on and after the Effective Time by prorating each such Tax
based on the number of days in the applicable Straddle Period that occur before
the day on which the Effective Time occurs, on the one hand, and the number of
days in such Straddle Period that occur on and after the day on which the
Effective Time occurs, on the other hand.  For purposes of clause (ii) of the
preceding sentence, the period for such Taxes shall begin on the date on which
ownership of the applicable Assets gives rise to liability for the particular
Tax and shall end on the day before the next such date. 

(b)Tax Reports and Returns; Cooperation

(i)For the tax period in which the Effective Time occurs, each Seller agrees to
immediately forward to Buyers Representative any such tax reports and returns
received by such Seller after Closing and provide Buyers with appropriate
information in such Seller’s possession which is necessary for Buyers to file
any required tax reports and returns related to the Assets.  Buyers agree to
file all Tax Returns and reports for Taxes applicable to the Assets that are
required to be filed after the Closing, and pay all required Taxes payable with
respect to the Assets subject to the provisions of Section 10.06(a)(i) and
10.01.

(ii)The Parties shall cooperate fully, as and to the extent reasonably requested
by the other Party, in connection with the filing of Tax Returns and any action
with respect to Taxes relating to the Assets.  Such cooperation shall include
the retention and (upon another Party’s request) the provision of records and
information that are relevant to any such Tax Return or action and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided under this Agreement. The
Parties agree to retain all books and records with respect to Tax matters
pertinent to the Assets relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations of the
respective taxable periods and to abide by all record retention agreements
entered into with any Governmental Authority.

(c)Transfer Taxes.  Buyers shall be liable for, and shall indemnify Sellers for,
any sales and use taxes, conveyance, transfer and recording fees and mortgage
stamps, real estate transfer taxes or stamps or similar Taxes that may be
imposed on the transfer of the Assets pursuant to this Agreement (“Transfer
Taxes”). If any Seller receives notice that any Transfer Taxes are due, such
Seller shall promptly forward such notice to Buyers Representative for
handling.  Buyers shall timely remit all Transfer Taxes to the appropriate
Governmental Authority.  The Parties shall reasonably cooperate in good faith to
minimize, to the extent permissible under Laws, the amount of any Transfer
Taxes.

10.07Assumption and Retention of Liabilities.

(a)  Buyers shall assume and pay, perform, fulfill and discharge all Liabilities
accruing or relating to the Assets, regardless of whether such Liabilities arose
prior to, on or after the Effective Time, including (i) the ownership,

44

 

--------------------------------------------------------------------------------

 

development, operation or maintenance of the Assets including the transportation
and gathering of natural gas and the gathering and disposal of produced water;
(ii) the performance under, and Liabilities arising from, the Mustang Contracts;
(iii) the Assumed Environmental Liabilities; (iv) the obligation to decommission
and reclaim, as necessary, the Mustang System; (v) the Tax liabilities not
expressly retained by Sellers in Section 10.07(b) below (including all Transfer
Taxes) and (vi) Buyers’ expenses related to the Transactions (those Liabilities,
including as described in (i) through (vi) above, being the “Assumed
Liabilities”); provided, however, the Assumed Liabilities shall not include any
Liabilities of Sellers to the extent that they are Retained Liabilities. 

(b)Each Seller, as appropriate, shall retain all Liabilities accruing or
relating to (i) any personal injury or death occurring on or attributable to
such Seller’s ownership, use or operation of, the Assets prior to the Closing
Date (except for any personal injury or death attributable to an Assumed
Environmental Liability, all of which are assumed by Buyer at Closing), (ii)
accounts payable incurred in the ordinary course operation of the Assets and
attributable to the period prior to the Closing Date, (iii) the Retained
Environmental Liabilities, (iv) all costs and expenses (including fines or
penalties) arising in connection with delinquent Taxes or charges in accordance
with clauses (b) and (c) of the definition of Permitted Encumbrances, and (v)
the debt instruments of such Seller or its Affiliates, (collectively the
“Retained Liabilities”).  By retaining any liabilities or obligations in this
Section 10.07(b), such Seller does do not intend to, and shall not be deemed to
have admitted to any third Person, any liability.

10.08Instrument Releases.  Buyers agree to, as soon as practical after Closing,
use their commercially reasonable efforts to obtain the release of the Assets
and/or Sellers from the Instruments.

10.09Confidential Information.

(a)Buyers agree to maintain all information made available to them pursuant to
this Agreement confidential and to cause their respective Affiliates and
representatives to maintain all information made available to them pursuant to
this Agreement confidential, all as provided in that certain Confidentiality
Agreement dated February 18, 2016 (the “Confidentiality Agreement”), by and
between Caprock Parent and Resolute, which shall continue in full force and
effect and the terms of which are incorporated herein by reference and made a
part of this Agreement.

(b)From and after the Closing and until the second (2nd) anniversary of the
Closing Date, each Seller shall hold, and shall cause its Affiliates and its and
their respective officers, agents and representatives to hold, in confidence any
and all information, whether written or oral, concerning the Assets or the
ownership and operation of the Assets, except to the extent (i) that such Seller
can show that such information (A) is or becomes part of the public domain by
publication or otherwise, except by breach of this commitment by such Seller; or
(B) is lawfully acquired by such Seller, any of its Affiliates or their
respective officers, agents or representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation, or (ii) such Sellers or any of its
Affiliates or their respective Representatives are required by applicable Legal
Requirement or disclosure requirements of the Securities and Exchange
Commission, New York Stock Exchange, or any other regulated stock exchange to
disclose any such information. If a Seller or any of its respective Affiliates
or their respective Representatives are compelled to disclose any such
information by Legal Requirements, such Seller shall promptly notify Buyers

45

 

--------------------------------------------------------------------------------

 

Representative in writing and shall disclose only that portion of such
information which such Sellers is advised by its counsel is legally required to
be disclosed, provided that such Seller shall use its reasonable best efforts to
obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information. 

10.10Casualty.

(a)  If, after the date of this Agreement but prior to the Closing Date, any
portion of the Mustang System is materially damaged, lost or destroyed by
casualty loss or is taken in condemnation or under right of eminent domain (a
“Casualty Loss”), Sellers shall provide notice of such Casualty Loss to Buyers
Representative promptly, and in any event within three (3) Business Days of the
occurrence of such Casualty Loss, which notice shall include reasonable detail
regarding the scope and nature of such Casualty Loss.

(b)At Closing, the Purchase Price shall be reduced by the amount of the Casualty
Cost, with such reduction being apportioned between the payments of the Purchase
Price made to Sellers based on their relative ownership of the Assets affected
by the Casualty Loss.  If there is a reduction in the Purchase Price pursuant to
this Section 10.10, then Sellers, at their option, shall retain the right but
not the obligation, for thirty (30) days after the Closing Date, to attempt to
cure any such Casualty Loss at Sellers’ sole cost and expense.  If Sellers elect
to cure such Casualty Loss, Sellers may replace any personal property that is
the subject of a Casualty Loss with equipment of similar grade and utility, or
replace any real property of similar nature and kind if such property is
acceptable to a Buyer in its reasonable discretion within one hundred and eighty
(180) days after electing to cure such Casualty Loss.  If Sellers cure the
Casualty Loss to a Buyer’s reasonable satisfaction, then such Buyer shall
promptly pay Sellers the amount of the Casualty Cost, which shall be apportioned
between the Sellers in proportion to the expense of curing such Casualty Loss
borne by each Seller.

10.11Credits and Receipts.  All monies, proceeds, receipts, credits and income
attributable to the Assets (as determined in accordance with GAAP) (a) for all
periods of time at and after the Effective Time, shall be the sole property and
entitlement of the Buyers, and, to the extent received by Sellers or one of
their Affiliates, shall be promptly accounted for and transmitted to the Buyers
and (b) for all periods of time prior to the Effective Time, shall be the sole
property and entitlement of Sellers and, to the extent received by the Buyers,
shall be promptly accounted for and transmitted to Sellers. 

10.12Guaranty Joinder.  If at any time after the date hereof, Caprock Parent
acquires or holds any other assets other than the limited liability company
interests of Caprock Midstream Holdings, Buyers Representative shall cause
Caprock Parent to execute a joinder to the guaranty provided pursuant to Section
4.03(b)(vii), and if either Buyer transfers, assigns or sells any of the Assets
to any Affiliate that is not a direct or indirect subsidiary of Caprock
Midstream Holdings, Buyer Representative shall cause such Affiliate, or another
Affiliate satisfactory to Sellers, to execute a joinder to the guaranty provided
pursuant to Section 4.03(b)(vii).

Article XI

MISCELLANEOUS

11.01Governing Law; Waiver of Jury Trial.  This Agreement, all instruments
executed in accordance with it and any disputes arising out of or relating to
this Agreement or any contemplated transaction shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
Texas, without regard to conflict of law rules that would

46

 

--------------------------------------------------------------------------------

 

direct application of the laws of another jurisdiction.  With respect to any
suit, action or proceeding arising out of or relating to this Agreement or any
contemplated transaction, each of the Parties hereby irrevocably and
unconditionally (a) submits, for itself and its property, to the exclusive
jurisdiction of any Texas state court sitting in Midland County, Texas, or the
United States District Court for the Western District of Texas and any appellate
court from any thereof, and agrees that all Claims in respect of any such suit,
action or proceeding may be heard and determined only in such state court or, to
the extent permitted by law, in such federal court, (b) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding in
any such court, (c) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court, and (d) agrees that a final judgment in any such suit, action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  EACH PartY,
KNOWINGLY, VOLUNTARILY, and INTENTIONALLY, waiveS ITS right to trial by jury in
any proceeding arising out of or relating to this Agreement or any Contemplated
Transaction, whether sounding in contract, tort, or otherwise, INCLUDING WITH
RESPECT TO ANY SUCH PROCEEDING TO WHICH ANY LENDING SOURCE IS A PARTY. 

11.02Entire Agreement and Offset.  

(a)This Agreement, the instruments and agreements executed and delivered by the
Parties at Closing (including the Commercial Agreements), the Earn-out
Agreement, and the Confidentiality Agreement constitutes the entire agreement
between the Parties and supersedes all prior agreements, documents or other
instruments with respect to the matters covered hereby.  The Parties make, and
have made, no oral agreements or undertakings pertaining to the subject matter
of this Agreement.  In the event of any irreconcilable conflict between the
terms of this Agreement and any conveyancing documents contemplated hereby, the
terms of this Agreement shall be controlling.

(b)To the extent any monies owed by (i) a Seller to a Buyer or (ii) a Buyer to a
Seller, in each case pursuant to the terms of this Agreement, a Commercial
Agreement, the Appaloosa Purchase Agreement or the Earn-out Agreement, go unpaid
for a period of greater than thirty (30) days after written demand therefor, the
demanding party may offset the monies owed against any portion of any payment
due by the demanding party under this Agreement, a Commercial Agreement, the
Appaloosa Purchase Agreement or the Earn-Out Agreement to such Buyer or such
Seller, as applicable, and all offsets shall be treated as if payment in cash
were actually made to such Buyer or Seller, as applicable, for purposes of the
applicable agreement giving rise to the offset right, as applicable. For the
avoidance of doubt, with respect to an “Earn-out Payment” as defined in the
Earn-out Agreement, a Buyer’s right to offset any such payment under this
Section 11.02 with respect to a Seller shall be limited to such Seller’s share
of such Earn-out Payment.

11.03Waiver.  No waiver of any of the provisions of this Agreement shall be
effective unless in writing signed by the Buyers Representative and each
Seller.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

11.04Captions.  The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any

47

 

--------------------------------------------------------------------------------

 

provision of this Agreement. 

11.05Assignment.  This Agreement may not be assigned by any Party, in whole or
in part, without the prior written consent of the other Parties, such consent
not to be unreasonably withheld; provided, however that, any Party may assign
this Agreement without the consent of the other Party to any Affiliate of the
assigning Party, or in connection with the sale or other transfer of (i) with
respect to Sellers, any Leases, Existing Wells or Subsequent Wells (each, as
defined in the Commercial Agreements) by such Seller, or (ii) with respect to
Buyer, the Gatherer’s System (as defined in the Commercial Agreements).  

11.06Notices.  Any notice provided or permitted to be given under this Agreement
(including any request for consent or approval, or response thereto) shall be in
writing, and may be served by personal delivery, by electronic mail or by
Federal Express or another reputable overnight courier service, addressed to the
Party to be notified.  If there is any dispute regarding the actual receipt of
notice, the Party giving such notice shall bear the burden of providing
reasonably satisfactory evidence of such delivery and receipt.  For the purpose
of the foregoing, automated electronic confirmation of receipt shall be
satisfactory evidence of receipt of electronic mail notice.  Notices shall be
deemed to have been given and received upon receipt at the addresses specified
on Exhibit D.  For purposes of notice, the addresses of the Parties shall be as
set forth on Exhibit D.  Each Party shall have the right, upon giving five (5)
days’ prior notice to the other in the manner hereinabove provided, to change
its address for purposes of notice.  

11.07Expenses  Except as otherwise expressly stated in this Agreement, each
Party shall be solely responsible for all expenses incurred by it in connection
with this transaction (including fees and expenses of its own counsel,
accountants and consultants). The Buyers, on one hand, and the Sellers, on the
other hand, shall share equally in any fees or expenses owed the Escrow Agent
(other than any fees or expenses owed as a result of a breach of this Agreement
or the Escrow Agreement by any Party, in which event such fees and expenses will
be borne by such breaching Party).

11.08Severability  The unenforceability or invalidity of any one or more
portions or provisions of this Agreement shall not affect the enforceability or
validity of the remaining portions or provisions of this Agreement.

11.09Amendment  This Agreement (including the documents, schedules, attachments,
exhibits, annexes and instruments referred to herein) may not be amended except
by an instrument in writing signed by the Buyers Representative and each Seller.

11.10Cooperation and Further Assurances  Subject to the other provisions of this
Agreement, the Parties will each use their commercially reasonable efforts to
perform their obligations in this Agreement and to take, or cause to be taken,
and do, or cause to be done, all things necessary, proper or advisable under
applicable Legal Requirements to perform all their covenants and to satisfy all
conditions to their respective obligations under this Agreement and to cause the
transactions contemplated in this Agreement to be effected in accordance with
the terms of this Agreement and will cooperate fully with each other and their
respective officers, directors, employees, agents, counsel, accountants and
other representatives or designees in connection with any steps required to be
taken as a part of their respective obligations under this Agreement. If at any
time after Closing, any further action is reasonably necessary to transfer the
Assets or Assumed Liabilities to Buyers, the Parties shall execute such
additional conveyances or other instruments as reasonably necessary to more
effectively transfer, convey and assign the Assets or Assumed Liabilities to
Buyers.

11.11Third-Party Beneficiaries  Except as expressly set forth in Section 10.01
with respect to Buyer Indemnified Parties or Seller Indemnified Parties (which
rights may be exercised in the sole discretion of the applicable Party
hereunder), nothing in this Agreement is intended to create any third-party
beneficiary rights respecting any Person or to confer upon any Person, other
than the Parties and their respective successors and permitted assigns, any
rights, remedies or

48

 

--------------------------------------------------------------------------------

 

obligations under or by reason of this Agreement, and the Parties specifically
negate any such intention. Notwithstanding the foregoing: (a) the Parties
reserve the right to amend, modify, terminate, supplement, or waive any
provision of this Agreement or this entire Agreement without the consent or
approval of any other Person (including any other Buyer Indemnified Party or
Seller Indemnified Party) and (b) no Seller shall have any direct liability to
any permitted third party beneficiary, nor shall any permitted third party
beneficiary have any right to exercise any rights hereunder for such third party
beneficiary’s benefit except to the extent such rights are brought, exercised
and administered by Buyers Representative (or its designee) in accordance with
Section 10.01(j). 

11.12Counterparts; Exhibits  This Agreement may be executed in one or more
counterparts (delivery of which may be made electronically or by facsimile),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  All Attachments, Schedules and Exhibits
attached hereto are hereby made a part of this Agreement and incorporated herein
by this reference.

11.13Publicity  Prior to making any press release or public announcement with
respect to this Agreement or the transaction represented herein, the Party
desiring to make such press release or public announcement shall consult in good
faith with the other Parties and seek comments from such other Parties with
respect to the press release or public announcement (which comments shall be
considered in good faith by the proposing Party); provided, however, no Party
may specifically identify any other Party in any press release or public
announcement without the express, written prior approval of such other Party;
provided, further, that nothing contained in this Section 11.13 shall be
construed to require any Party to obtain approval of the other Party to disclose
information with respect to this Agreement or the transaction represented herein
(including the names of the Parties to this Agreement) to the extent, and then
only to the extent, required by applicable Law or necessary to comply with
disclosure requirements of the Securities and Exchange Commission, New York
Stock Exchange, or any other regulated stock exchange.

11.14Construction

(a)The Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this
Agreement.  If the date specified in this Agreement for giving any notice or
taking any action is not a Business Day (or if the period during which any
notices required to be given or any action taken expires on a date which is not
a Business Day), then the date for giving such notice or taking such action (and
the expiration date for such period during which notice is required to be given
or action taken) shall be the next day which is a Business Day.

(b)Unless the context requires otherwise: (i) the gender (or lack of gender) of
all words used in this Agreement includes the masculine and feminine; (ii)
references to Articles and Sections refer to Articles and Sections of this
Agreement; (iii) references to Attachments, Schedules or Exhibits refer to the
Attachments, Schedules and Exhibits attached to this Agreement, each of which is
made a part hereof for all purposes; (iv) the word “including” means “including,
without limitation” and (v) references to $ or dollars means the lawful currency
of the United States of America.

11.15Disclosure Schedules.  

(a)The Disclosure Schedules are deemed to be incorporated herein but are
qualified in their entirety by the Agreement.  Disclosure of items that may or
may not be required to be disclosed by this Agreement does not mean that such
items are material or

49

 

--------------------------------------------------------------------------------

 

create a standard of materiality and will not be deemed an admission that any
such disclosed matter is or may give rise to a breach of any Contract or
violation of any Legal Requirement. 

(b)Any reference to a Contract, statement, plan, report or other document of any
kind in the Disclosure Schedules shall be deemed to be full disclosure of all
the terms thereof, and it shall not be necessary to identify or reference
specific provisions of such documents in order to make full disclosure.

11.16Buyers Representative.  

(a)Caprock Field Services hereby irrevocably constitutes and appoints Caprock
Permian as its true and lawful attorney-in-fact and agent (the “Buyers
Representative”) with full power of substitution to do any and all things and
execute any and all documents which may be necessary, convenient or appropriate
to facilitate the consummation of the transactions contemplated hereby and the
exercise of all rights and the performance of all obligations hereunder,
including:  (i) making and receiving payments under or pursuant to this
Agreement and disbursements thereof to Buyers, as contemplated by this
Agreement; (ii) receiving and forwarding of notices and communications pursuant
to this Agreement and accepting service of process; (iii) giving or agreeing to,
on behalf of all Buyers or either Buyer, any and all consents, waivers and
amendments deemed by the Buyers Representative, in its reasonable and good faith
discretion, to be necessary or appropriate under this Agreement and the
execution or delivery of any documents that may be necessary or appropriate in
connection therewith; (iv) with respect to any indemnification claims and all
other matters arising under this Agreement, (A) disputing or refraining from
disputing, on behalf of either Buyer relative to any amounts to be received by
Buyers under this Agreement or any agreements contemplated hereby, or any claim
made by Sellers under this Agreement, (B) negotiating and compromising, on
behalf of each Buyer, any dispute that may arise under, and exercise or refrain
from exercising any remedies available under, this Agreement, and (C) executing,
on behalf of each Buyer, any settlement agreement, release or other document
with respect to such dispute or remedy, except in each case with respect to a
dispute between either Buyer on the one hand and the Buyers Representative on
the other hand; and (v) performing those actions or exercising those powers
otherwise specifically provided to the Buyers Representative pursuant to the
terms of this Agreement; provided that, in each case, the Buyers Representative
shall not take any action adverse to either Buyer unless such action is also
taken proportionately with respect to the other.

(b)Caprock Field Services hereby agrees that: (i) in all matters in which action
by the Buyers Representative is required or permitted, the Buyers Representative
is authorized to act on behalf of such Buyer, notwithstanding any dispute or
disagreement among Buyers, and any Seller Indemnified Party shall be entitled to
rely on any and all action taken by the Buyers Representative under this
Agreement without any liability to, or obligation to inquire of, any Buyer,
notwithstanding any knowledge on the part of any Seller Indemnified Party of any
such dispute or disagreement; (ii) notice to the Buyers Representative,
delivered in the manner provided in Section 11.06, shall be deemed to be notice
to each Buyer for the purposes of this Agreement; (iii) the appointment of the
Buyers Representative is coupled with an interest and shall be irrevocable by
Caprock Field Services in any manner or for any reason.

11.17Right of First Offer.  For a period of thirty-six (36) months following the
Closing Date (the “ROFO Period”), Buyers shall provide prompt advance written
notice (a “Sale Event Notice”) to Sellers of their intent to enter into a
transaction constituting a Sale Event (as defined

50

 

--------------------------------------------------------------------------------

 

below), which Sale Event Notice shall include, to the extent available, the
nature of the transaction, the assets to be included in such transaction, any
written offer received by Buyers from a potential purchaser, and the price and
other terms and conditions of such proposed transaction (if any).  For a period
of thirty (30) days after the Sale Event Notice, Sellers may submit a bona fide
non-binding indication of interest (the “Producer Indication”) to acquire (i)
Gatherer’s System (as defined in the Firewheel Gas Gathering Agreement and the
Resolute Gas Gathering Agreement), less and except the Plant (as defined in the
Firewheel Gas Gathering Agreement and the Resolute Gas Gathering Agreement) and
any other facilities of Buyers outside of the Dedication Area (as defined in the
Firewheel Gas Gathering Agreement and the Resolute Gas Gathering Agreement), or
the portion thereof that is the subject of the Sale Event Notice, in each case,
to the extent related to the Mustang Area (collectively, the “Gas ROFO Assets”)
and/or (ii) the Gatherer’s System (as defined in the Resolute Water Services
Agreement) or the portion thereof that is subject to the Sale Event Notice, in
each case, to the extent related to the Mustang Area (collectively, the “Water
ROFO Assets”, and together with the Gas ROFO Assets, the “ROFO Assets”).  If
Buyers determine in good faith that the Producer Indication presents an
acceptable basis for negotiating a definitive agreement, the Parties shall
negotiate in good faith for a period of not less than sixty (60) days the terms
of a definitive agreement.  If Buyers determine in good faith that the Producer
Indication does not present an acceptable basis for negotiating a definitive
agreement, Buyers shall be entitled for a period of one hundred and eighty (180)
days from the expiration of the thirty (30) day offer period to enter into a
definitive agreement and consummate a Sale Event with a third party, provided
that the purchase price paid by such third party for the ROFO Assets shall be at
least five percent (5%) higher than the price set forth in the Producer
Indication.  If Buyers do not conclude any such Sale Event to a third party
within such 180 day period, Buyers shall thereafter be obligated to repeat the
process described in this Section 11.17 before again pursuing a Sale Event.  A
“Sale Event” shall mean (i) the sale, disposition or other transfer (either
directly or indirectly, in a single transaction or series of related
transactions, or otherwise) to a third party of more than 50% of the combined
voting power of the outstanding equity of either Buyer, Caprock Permian Holdings
LLC, Caprock Midstream Holdings and/or Caprock Parent, whether by means of a
merger, consolidation or sale of equity interests, or otherwise; (ii) the sale,
disposition or other transfer (either directly or indirectly, in a single
transaction or series of related transactions, or otherwise) of any material
portion of the ROFO Assets, whether by means of a merger, consolidation, sale of
equity interests in excess of 50% of the equity interest of either Buyer,
Caprock Permian Holdings LLC, Caprock Midstream Holdings and/or Caprock Parent,
sale of assets, or otherwise; or (iii) the transfer or disposition, whether
voluntary or involuntary, by operation of law, of a material part of the ROFO
Assets as the result of bankruptcy or similar process; provided, that a “Sale
Event” shall not include a transfer of equity interests or assets to an
Affiliate of the foregoing entities, so long as such transferee executes a
joinder to this Agreement agreeing to be bound by this Section 11.17; and
provided, further, in the event of a Sale Event as described in this clause
(ii), Sellers’ right of first offer shall apply only to that portion of the ROFO
Assets that Buyers propose to sell, dispose of or otherwise transfer in such
Sale Event, and the remaining assets included in the ROFO Assets shall remain
subject to the right of first offer on the terms set forth herein.  The Sellers
may exercise their rights under this Section 11.17 in whatever proportion agreed
between the Sellers (including, for the avoidance of doubt entirely by Resolute
or entirely by Firewheel), provided that in the absence of an agreement to the
contrary between the Sellers, Resolute shall be entitled to acquire 51% of the

51

 

--------------------------------------------------------------------------------

 

ROFO Assets and Firewheel shall be entitled to acquire 49% of the ROFO Assets,
unless a Seller declined to submit a Producer Indication, in which case, the
other Seller shall be entitled to acquire 100% of the ROFO Assets.    

[Remainder of page intentionally left blank.]

 

52

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first set forth above.

 

SellerS:

 

 

 

Resolute Natural Resources Southwest, LLC

 

 

 

 

 

 

 

By: /s/ James M. Piccone

 

Name: James M. Piccone

 

Title: President

 

 

 

 

 

Firewheel Energy, LLC

 

 

 

 

 

 

 

By: /s/ Kyle Kafka

 

Name: Kyle Kafka

 

Title: Manager

 

 

 

 

 

BUYERS:

 

 

 

 

 

Caprock Permian Processing LLC

 

 

 

 

 

 

 

By: /s/ Michael Forbau

 

Name: Michael Forbau

 

Title: Chief Executive Officer

 

 

 

 

 

Caprock Field Services LLC

 

 

 

 

 

 

 

By: /s/ Michael Forbau

 

Name: Michael Forbau

 

Title: Chief Executive Officer

 




[Signature Page to Purchase and Sale Agreement]

 

--------------------------------------------------------------------------------

 

The undersigned has executed this Agreement solely for the purpose of becoming
bound by Section 10.12 hereof

 

Caprock Midstream LLC

 

 

 

By: /s/ Michael Forbau

Name: Michael Forbau

Title: Chief Executive Officer

 

 

 

[Signature Page to Purchase and Sale Agreement]

 